Name: Commission Implementing Regulation (EU) 2018/1699 of 9 November 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September 2018 until 30 December 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: management;  insurance;  civil law;  trade policy;  information and information processing
 Date Published: nan

 13.11.2018 EN Official Journal of the European Union L 285/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1699 of 9 November 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September 2018 until 30 December 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and reinsurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 5 October 2018, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of September 2018 market data. That information was published on 5 October 2018 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 September 2018 until 30 December 2018. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 September 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,342 % 1,885 %  0,352 % 0,342 %  0,358 % 0,090 % 2  0,207 % 2,128 %  0,217 % 1,402 %  0,110 % 0,293 % 3  0,032 % 2,214 %  0,042 % 1,958 % 0,116 % 0,608 % 4 0,136 % 2,271 % 0,126 % 2,427 % 0,320 % 0,984 % 5 0,292 % 2,305 % 0,282 % 2,710 % 0,514 % 1,277 % 6 0,439 % 2,319 % 0,429 % 2,900 % 0,682 % 1,504 % 7 0,571 % 2,324 % 0,561 % 3,157 % 0,830 % 1,697 % 8 0,691 % 2,326 % 0,681 % 3,358 % 0,961 % 1,870 % 9 0,803 % 2,331 % 0,793 % 3,515 % 1,080 % 2,028 % 10 0,907 % 2,340 % 0,897 % 3,603 % 1,186 % 2,164 % 11 0,998 % 2,341 % 0,987 % 3,669 % 1,330 % 2,280 % 12 1,077 % 2,334 % 1,067 % 3,726 % 1,491 % 2,381 % 13 1,150 % 2,324 % 1,139 % 3,776 % 1,651 % 2,470 % 14 1,212 % 2,318 % 1,202 % 3,819 % 1,801 % 2,549 % 15 1,262 % 2,320 % 1,252 % 3,858 % 1,939 % 2,620 % 16 1,299 % 2,334 % 1,288 % 3,891 % 2,063 % 2,685 % 17 1,329 % 2,356 % 1,318 % 3,920 % 2,175 % 2,743 % 18 1,358 % 2,384 % 1,347 % 3,946 % 2,277 % 2,797 % 19 1,390 % 2,416 % 1,379 % 3,970 % 2,368 % 2,847 % 20 1,428 % 2,451 % 1,417 % 3,990 % 2,451 % 2,893 % 21 1,473 % 2,487 % 1,463 % 4,009 % 2,526 % 2,935 % 22 1,524 % 2,525 % 1,514 % 4,026 % 2,595 % 2,975 % 23 1,579 % 2,562 % 1,569 % 4,041 % 2,657 % 3,012 % 24 1,636 % 2,599 % 1,626 % 4,055 % 2,715 % 3,047 % 25 1,694 % 2,636 % 1,684 % 4,068 % 2,768 % 3,079 % 26 1,751 % 2,672 % 1,742 % 4,080 % 2,817 % 3,110 % 27 1,809 % 2,708 % 1,800 % 4,091 % 2,862 % 3,139 % 28 1,865 % 2,742 % 1,857 % 4,101 % 2,904 % 3,166 % 29 1,921 % 2,776 % 1,912 % 4,111 % 2,944 % 3,192 % 30 1,975 % 2,808 % 1,967 % 4,119 % 2,980 % 3,216 % 31 2,027 % 2,839 % 2,019 % 4,127 % 3,015 % 3,239 % 32 2,078 % 2,870 % 2,070 % 4,135 % 3,047 % 3,261 % 33 2,127 % 2,899 % 2,120 % 4,142 % 3,077 % 3,282 % 34 2,175 % 2,927 % 2,167 % 4,149 % 3,106 % 3,302 % 35 2,221 % 2,954 % 2,213 % 4,155 % 3,133 % 3,321 % 36 2,265 % 2,980 % 2,258 % 4,161 % 3,158 % 3,339 % 37 2,307 % 3,005 % 2,300 % 4,166 % 3,182 % 3,356 % 38 2,348 % 3,029 % 2,341 % 4,171 % 3,205 % 3,373 % 39 2,387 % 3,053 % 2,381 % 4,176 % 3,226 % 3,389 % 40 2,425 % 3,075 % 2,419 % 4,181 % 3,247 % 3,404 % 41 2,462 % 3,096 % 2,455 % 4,185 % 3,266 % 3,418 % 42 2,497 % 3,117 % 2,491 % 4,190 % 3,285 % 3,432 % 43 2,530 % 3,137 % 2,524 % 4,194 % 3,303 % 3,446 % 44 2,563 % 3,156 % 2,557 % 4,197 % 3,320 % 3,458 % 45 2,594 % 3,175 % 2,588 % 4,201 % 3,336 % 3,471 % 46 2,624 % 3,193 % 2,618 % 4,204 % 3,351 % 3,483 % 47 2,653 % 3,210 % 2,647 % 4,208 % 3,366 % 3,494 % 48 2,681 % 3,227 % 2,675 % 4,211 % 3,380 % 3,505 % 49 2,708 % 3,243 % 2,702 % 4,214 % 3,394 % 3,515 % 50 2,734 % 3,258 % 2,728 % 4,217 % 3,407 % 3,526 % 51 2,759 % 3,273 % 2,754 % 4,220 % 3,419 % 3,535 % 52 2,783 % 3,287 % 2,778 % 4,222 % 3,432 % 3,545 % 53 2,806 % 3,301 % 2,801 % 4,225 % 3,443 % 3,554 % 54 2,828 % 3,315 % 2,824 % 4,227 % 3,454 % 3,563 % 55 2,850 % 3,328 % 2,845 % 4,230 % 3,465 % 3,571 % 56 2,871 % 3,340 % 2,867 % 4,232 % 3,476 % 3,580 % 57 2,891 % 3,352 % 2,887 % 4,234 % 3,486 % 3,588 % 58 2,911 % 3,364 % 2,907 % 4,236 % 3,495 % 3,595 % 59 2,930 % 3,375 % 2,926 % 4,238 % 3,505 % 3,603 % 60 2,948 % 3,386 % 2,944 % 4,240 % 3,514 % 3,610 % 61 2,966 % 3,397 % 2,962 % 4,242 % 3,523 % 3,617 % 62 2,983 % 3,407 % 2,979 % 4,244 % 3,531 % 3,624 % 63 3,000 % 3,418 % 2,996 % 4,245 % 3,539 % 3,631 % 64 3,016 % 3,427 % 3,012 % 4,247 % 3,547 % 3,637 % 65 3,032 % 3,437 % 3,028 % 4,249 % 3,555 % 3,643 % 66 3,047 % 3,446 % 3,044 % 4,250 % 3,562 % 3,649 % 67 3,062 % 3,455 % 3,058 % 4,252 % 3,570 % 3,655 % 68 3,077 % 3,463 % 3,073 % 4,253 % 3,577 % 3,661 % 69 3,091 % 3,472 % 3,087 % 4,255 % 3,584 % 3,667 % 70 3,104 % 3,480 % 3,101 % 4,256 % 3,590 % 3,672 % 71 3,117 % 3,488 % 3,114 % 4,258 % 3,597 % 3,677 % 72 3,130 % 3,496 % 3,127 % 4,259 % 3,603 % 3,682 % 73 3,143 % 3,503 % 3,139 % 4,260 % 3,609 % 3,687 % 74 3,155 % 3,511 % 3,152 % 4,261 % 3,615 % 3,692 % 75 3,167 % 3,518 % 3,163 % 4,263 % 3,621 % 3,697 % 76 3,178 % 3,525 % 3,175 % 4,264 % 3,626 % 3,701 % 77 3,190 % 3,532 % 3,186 % 4,265 % 3,632 % 3,706 % 78 3,201 % 3,538 % 3,197 % 4,266 % 3,637 % 3,710 % 79 3,211 % 3,545 % 3,208 % 4,267 % 3,643 % 3,715 % 80 3,222 % 3,551 % 3,219 % 4,268 % 3,648 % 3,719 % 81 3,232 % 3,557 % 3,229 % 4,269 % 3,653 % 3,723 % 82 3,242 % 3,563 % 3,239 % 4,270 % 3,657 % 3,727 % 83 3,252 % 3,569 % 3,248 % 4,271 % 3,662 % 3,731 % 84 3,261 % 3,575 % 3,258 % 4,272 % 3,667 % 3,734 % 85 3,270 % 3,580 % 3,267 % 4,273 % 3,671 % 3,738 % 86 3,279 % 3,586 % 3,276 % 4,274 % 3,676 % 3,742 % 87 3,288 % 3,591 % 3,285 % 4,275 % 3,680 % 3,745 % 88 3,297 % 3,596 % 3,294 % 4,276 % 3,684 % 3,749 % 89 3,305 % 3,601 % 3,302 % 4,277 % 3,688 % 3,752 % 90 3,313 % 3,606 % 3,311 % 4,277 % 3,692 % 3,755 % 91 3,321 % 3,611 % 3,319 % 4,278 % 3,696 % 3,759 % 92 3,329 % 3,616 % 3,327 % 4,279 % 3,700 % 3,762 % 93 3,337 % 3,620 % 3,334 % 4,280 % 3,704 % 3,765 % 94 3,345 % 3,625 % 3,342 % 4,281 % 3,707 % 3,768 % 95 3,352 % 3,629 % 3,349 % 4,281 % 3,711 % 3,771 % 96 3,359 % 3,634 % 3,357 % 4,282 % 3,715 % 3,774 % 97 3,366 % 3,638 % 3,364 % 4,283 % 3,718 % 3,776 % 98 3,373 % 3,642 % 3,371 % 4,283 % 3,721 % 3,779 % 99 3,380 % 3,646 % 3,378 % 4,284 % 3,725 % 3,782 % 100 3,387 % 3,650 % 3,384 % 4,285 % 3,728 % 3,785 % 101 3,393 % 3,654 % 3,391 % 4,285 % 3,731 % 3,787 % 102 3,400 % 3,658 % 3,397 % 4,286 % 3,734 % 3,790 % 103 3,406 % 3,662 % 3,404 % 4,287 % 3,737 % 3,792 % 104 3,412 % 3,666 % 3,410 % 4,287 % 3,740 % 3,795 % 105 3,418 % 3,669 % 3,416 % 4,288 % 3,743 % 3,797 % 106 3,424 % 3,673 % 3,422 % 4,289 % 3,746 % 3,800 % 107 3,430 % 3,676 % 3,428 % 4,289 % 3,749 % 3,802 % 108 3,436 % 3,680 % 3,433 % 4,290 % 3,752 % 3,804 % 109 3,441 % 3,683 % 3,439 % 4,290 % 3,755 % 3,807 % 110 3,447 % 3,687 % 3,445 % 4,291 % 3,757 % 3,809 % 111 3,452 % 3,690 % 3,450 % 4,291 % 3,760 % 3,811 % 112 3,458 % 3,693 % 3,455 % 4,292 % 3,762 % 3,813 % 113 3,463 % 3,696 % 3,461 % 4,292 % 3,765 % 3,815 % 114 3,468 % 3,699 % 3,466 % 4,293 % 3,767 % 3,817 % 115 3,473 % 3,702 % 3,471 % 4,293 % 3,770 % 3,819 % 116 3,478 % 3,705 % 3,476 % 4,294 % 3,772 % 3,821 % 117 3,483 % 3,708 % 3,481 % 4,294 % 3,775 % 3,823 % 118 3,488 % 3,711 % 3,486 % 4,295 % 3,777 % 3,825 % 119 3,492 % 3,714 % 3,490 % 4,295 % 3,779 % 3,827 % 120 3,497 % 3,717 % 3,495 % 4,296 % 3,782 % 3,829 % 121 3,502 % 3,720 % 3,499 % 4,296 % 3,784 % 3,831 % 122 3,506 % 3,722 % 3,504 % 4,297 % 3,786 % 3,832 % 123 3,511 % 3,725 % 3,508 % 4,297 % 3,788 % 3,834 % 124 3,515 % 3,728 % 3,513 % 4,298 % 3,790 % 3,836 % 125 3,519 % 3,730 % 3,517 % 4,298 % 3,792 % 3,838 % 126 3,523 % 3,733 % 3,521 % 4,298 % 3,794 % 3,839 % 127 3,527 % 3,735 % 3,525 % 4,299 % 3,796 % 3,841 % 128 3,532 % 3,738 % 3,530 % 4,299 % 3,798 % 3,843 % 129 3,536 % 3,740 % 3,534 % 4,300 % 3,800 % 3,844 % 130 3,539 % 3,742 % 3,537 % 4,300 % 3,802 % 3,846 % 131 3,543 % 3,745 % 3,541 % 4,300 % 3,804 % 3,847 % 132 3,547 % 3,747 % 3,545 % 4,301 % 3,806 % 3,849 % 133 3,551 % 3,749 % 3,549 % 4,301 % 3,808 % 3,850 % 134 3,555 % 3,752 % 3,553 % 4,301 % 3,810 % 3,852 % 135 3,558 % 3,754 % 3,556 % 4,302 % 3,811 % 3,853 % 136 3,562 % 3,756 % 3,560 % 4,302 % 3,813 % 3,855 % 137 3,566 % 3,758 % 3,564 % 4,302 % 3,815 % 3,856 % 138 3,569 % 3,760 % 3,567 % 4,303 % 3,817 % 3,858 % 139 3,572 % 3,762 % 3,571 % 4,303 % 3,818 % 3,859 % 140 3,576 % 3,764 % 3,574 % 4,304 % 3,820 % 3,860 % 141 3,579 % 3,766 % 3,577 % 4,304 % 3,822 % 3,862 % 142 3,583 % 3,768 % 3,581 % 4,304 % 3,823 % 3,863 % 143 3,586 % 3,770 % 3,584 % 4,304 % 3,825 % 3,864 % 144 3,589 % 3,772 % 3,587 % 4,305 % 3,826 % 3,866 % 145 3,592 % 3,774 % 3,590 % 4,305 % 3,828 % 3,867 % 146 3,595 % 3,776 % 3,594 % 4,305 % 3,829 % 3,868 % 147 3,598 % 3,778 % 3,597 % 4,306 % 3,831 % 3,869 % 148 3,601 % 3,780 % 3,600 % 4,306 % 3,832 % 3,871 % 149 3,604 % 3,782 % 3,603 % 4,306 % 3,834 % 3,872 % 150 3,607 % 3,783 % 3,606 % 4,307 % 3,835 % 3,873 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,392 % 0,896 % 3,301 % 1,181 % 5,017 % 1,172 % 2  0,257 % 1,057 % 3,681 % 1,436 % 5,140 % 1,452 % 3  0,082 % 1,185 % 3,963 % 1,741 % 5,305 % 1,640 % 4 0,086 % 1,279 % 4,154 % 2,220 % 5,410 % 1,780 % 5 0,241 % 1,354 % 4,278 % 2,472 % 5,482 % 1,901 % 6 0,388 % 1,410 % 4,382 % 2,734 % 5,543 % 1,981 % 7 0,520 % 1,459 % 4,495 % 2,929 % 5,601 % 2,054 % 8 0,641 % 1,501 % 4,628 % 3,079 % 5,643 % 2,117 % 9 0,752 % 1,540 % 4,768 % 3,159 % 5,661 % 2,173 % 10 0,856 % 1,573 % 4,891 % 3,172 % 5,661 % 2,221 % 11 0,946 % 1,602 % 4,980 % 3,179 % 5,649 % 2,270 % 12 1,026 % 1,625 % 5,042 % 3,190 % 5,628 % 2,323 % 13 1,098 % 1,645 % 5,083 % 3,205 % 5,601 % 2,376 % 14 1,161 % 1,659 % 5,108 % 3,222 % 5,570 % 2,428 % 15 1,210 % 1,670 % 5,121 % 3,240 % 5,537 % 2,480 % 16 1,247 % 1,679 % 5,126 % 3,258 % 5,502 % 2,531 % 17 1,277 % 1,687 % 5,123 % 3,278 % 5,466 % 2,579 % 18 1,305 % 1,692 % 5,116 % 3,297 % 5,430 % 2,626 % 19 1,337 % 1,695 % 5,105 % 3,316 % 5,394 % 2,672 % 20 1,376 % 1,696 % 5,090 % 3,335 % 5,358 % 2,715 % 21 1,422 % 1,695 % 5,074 % 3,354 % 5,323 % 2,756 % 22 1,474 % 1,693 % 5,056 % 3,372 % 5,289 % 2,796 % 23 1,530 % 1,690 % 5,037 % 3,389 % 5,256 % 2,834 % 24 1,588 % 1,687 % 5,017 % 3,407 % 5,223 % 2,870 % 25 1,646 % 1,683 % 4,996 % 3,423 % 5,192 % 2,905 % 26 1,706 % 1,679 % 4,976 % 3,439 % 5,161 % 2,938 % 27 1,764 % 1,674 % 4,955 % 3,455 % 5,132 % 2,970 % 28 1,822 % 1,670 % 4,935 % 3,470 % 5,103 % 3,000 % 29 1,878 % 1,664 % 4,915 % 3,484 % 5,076 % 3,029 % 30 1,934 % 1,659 % 4,895 % 3,498 % 5,049 % 3,056 % 31 1,987 % 1,652 % 4,876 % 3,512 % 5,024 % 3,082 % 32 2,039 % 1,646 % 4,857 % 3,525 % 4,999 % 3,108 % 33 2,089 % 1,641 % 4,838 % 3,537 % 4,976 % 3,132 % 34 2,138 % 1,635 % 4,820 % 3,549 % 4,953 % 3,155 % 35 2,184 % 1,631 % 4,803 % 3,561 % 4,931 % 3,177 % 36 2,229 % 1,628 % 4,786 % 3,572 % 4,910 % 3,198 % 37 2,273 % 1,624 % 4,769 % 3,583 % 4,890 % 3,219 % 38 2,314 % 1,619 % 4,754 % 3,593 % 4,871 % 3,238 % 39 2,355 % 1,613 % 4,738 % 3,603 % 4,852 % 3,257 % 40 2,393 % 1,605 % 4,723 % 3,613 % 4,834 % 3,275 % 41 2,430 % 1,594 % 4,709 % 3,622 % 4,817 % 3,292 % 42 2,466 % 1,582 % 4,695 % 3,631 % 4,800 % 3,308 % 43 2,500 % 1,571 % 4,682 % 3,639 % 4,784 % 3,324 % 44 2,534 % 1,561 % 4,669 % 3,648 % 4,768 % 3,340 % 45 2,565 % 1,554 % 4,656 % 3,656 % 4,754 % 3,354 % 46 2,596 % 1,549 % 4,644 % 3,664 % 4,739 % 3,369 % 47 2,626 % 1,548 % 4,632 % 3,671 % 4,725 % 3,382 % 48 2,654 % 1,551 % 4,621 % 3,678 % 4,712 % 3,395 % 49 2,681 % 1,558 % 4,610 % 3,685 % 4,699 % 3,408 % 50 2,708 % 1,569 % 4,599 % 3,692 % 4,687 % 3,420 % 51 2,733 % 1,584 % 4,589 % 3,699 % 4,675 % 3,432 % 52 2,758 % 1,603 % 4,579 % 3,705 % 4,663 % 3,444 % 53 2,782 % 1,625 % 4,570 % 3,711 % 4,652 % 3,455 % 54 2,805 % 1,649 % 4,560 % 3,717 % 4,641 % 3,465 % 55 2,827 % 1,675 % 4,551 % 3,723 % 4,631 % 3,475 % 56 2,848 % 1,702 % 4,543 % 3,728 % 4,621 % 3,485 % 57 2,869 % 1,730 % 4,534 % 3,734 % 4,611 % 3,495 % 58 2,889 % 1,758 % 4,526 % 3,739 % 4,601 % 3,504 % 59 2,908 % 1,787 % 4,518 % 3,744 % 4,592 % 3,513 % 60 2,927 % 1,816 % 4,511 % 3,749 % 4,583 % 3,522 % 61 2,945 % 1,845 % 4,503 % 3,754 % 4,575 % 3,531 % 62 2,963 % 1,874 % 4,496 % 3,758 % 4,566 % 3,539 % 63 2,980 % 1,903 % 4,489 % 3,763 % 4,558 % 3,547 % 64 2,996 % 1,932 % 4,482 % 3,767 % 4,551 % 3,554 % 65 3,012 % 1,960 % 4,476 % 3,771 % 4,543 % 3,562 % 66 3,028 % 1,988 % 4,469 % 3,775 % 4,536 % 3,569 % 67 3,043 % 2,015 % 4,463 % 3,779 % 4,528 % 3,576 % 68 3,058 % 2,043 % 4,457 % 3,783 % 4,521 % 3,583 % 69 3,072 % 2,069 % 4,451 % 3,787 % 4,515 % 3,590 % 70 3,086 % 2,095 % 4,446 % 3,791 % 4,508 % 3,596 % 71 3,099 % 2,121 % 4,440 % 3,794 % 4,502 % 3,603 % 72 3,112 % 2,146 % 4,435 % 3,798 % 4,495 % 3,609 % 73 3,125 % 2,170 % 4,429 % 3,801 % 4,489 % 3,615 % 74 3,137 % 2,194 % 4,424 % 3,805 % 4,483 % 3,621 % 75 3,150 % 2,218 % 4,419 % 3,808 % 4,478 % 3,626 % 76 3,161 % 2,241 % 4,415 % 3,811 % 4,472 % 3,632 % 77 3,173 % 2,264 % 4,410 % 3,814 % 4,467 % 3,637 % 78 3,184 % 2,286 % 4,405 % 3,817 % 4,461 % 3,643 % 79 3,195 % 2,307 % 4,401 % 3,820 % 4,456 % 3,648 % 80 3,206 % 2,328 % 4,396 % 3,823 % 4,451 % 3,653 % 81 3,216 % 2,349 % 4,392 % 3,826 % 4,446 % 3,658 % 82 3,226 % 2,369 % 4,388 % 3,828 % 4,441 % 3,662 % 83 3,236 % 2,389 % 4,384 % 3,831 % 4,436 % 3,667 % 84 3,246 % 2,408 % 4,380 % 3,834 % 4,432 % 3,671 % 85 3,255 % 2,427 % 4,376 % 3,836 % 4,427 % 3,676 % 86 3,264 % 2,446 % 4,372 % 3,839 % 4,423 % 3,680 % 87 3,273 % 2,464 % 4,369 % 3,841 % 4,419 % 3,684 % 88 3,282 % 2,482 % 4,365 % 3,843 % 4,415 % 3,689 % 89 3,291 % 2,499 % 4,361 % 3,846 % 4,410 % 3,693 % 90 3,299 % 2,516 % 4,358 % 3,848 % 4,406 % 3,697 % 91 3,307 % 2,533 % 4,355 % 3,850 % 4,402 % 3,700 % 92 3,315 % 2,549 % 4,351 % 3,852 % 4,399 % 3,704 % 93 3,323 % 2,565 % 4,348 % 3,854 % 4,395 % 3,708 % 94 3,331 % 2,580 % 4,345 % 3,856 % 4,391 % 3,712 % 95 3,338 % 2,596 % 4,342 % 3,859 % 4,388 % 3,715 % 96 3,346 % 2,611 % 4,339 % 3,861 % 4,384 % 3,719 % 97 3,353 % 2,625 % 4,336 % 3,862 % 4,381 % 3,722 % 98 3,360 % 2,640 % 4,333 % 3,864 % 4,377 % 3,725 % 99 3,367 % 2,654 % 4,330 % 3,866 % 4,374 % 3,729 % 100 3,374 % 2,668 % 4,327 % 3,868 % 4,371 % 3,732 % 101 3,381 % 2,681 % 4,324 % 3,870 % 4,368 % 3,735 % 102 3,387 % 2,695 % 4,322 % 3,872 % 4,364 % 3,738 % 103 3,393 % 2,708 % 4,319 % 3,873 % 4,361 % 3,741 % 104 3,400 % 2,721 % 4,316 % 3,875 % 4,358 % 3,744 % 105 3,406 % 2,733 % 4,314 % 3,877 % 4,355 % 3,747 % 106 3,412 % 2,745 % 4,311 % 3,878 % 4,353 % 3,750 % 107 3,418 % 2,758 % 4,309 % 3,880 % 4,350 % 3,753 % 108 3,424 % 2,769 % 4,307 % 3,882 % 4,347 % 3,755 % 109 3,429 % 2,781 % 4,304 % 3,883 % 4,344 % 3,758 % 110 3,435 % 2,793 % 4,302 % 3,885 % 4,342 % 3,761 % 111 3,441 % 2,804 % 4,300 % 3,886 % 4,339 % 3,763 % 112 3,446 % 2,815 % 4,297 % 3,888 % 4,336 % 3,766 % 113 3,451 % 2,826 % 4,295 % 3,889 % 4,334 % 3,768 % 114 3,457 % 2,836 % 4,293 % 3,890 % 4,331 % 3,771 % 115 3,462 % 2,847 % 4,291 % 3,892 % 4,329 % 3,773 % 116 3,467 % 2,857 % 4,289 % 3,893 % 4,326 % 3,776 % 117 3,472 % 2,867 % 4,287 % 3,894 % 4,324 % 3,778 % 118 3,477 % 2,877 % 4,285 % 3,896 % 4,322 % 3,780 % 119 3,481 % 2,887 % 4,283 % 3,897 % 4,319 % 3,783 % 120 3,486 % 2,897 % 4,281 % 3,898 % 4,317 % 3,785 % 121 3,491 % 2,906 % 4,279 % 3,900 % 4,315 % 3,787 % 122 3,495 % 2,915 % 4,277 % 3,901 % 4,313 % 3,789 % 123 3,500 % 2,925 % 4,275 % 3,902 % 4,311 % 3,791 % 124 3,504 % 2,934 % 4,273 % 3,903 % 4,309 % 3,793 % 125 3,509 % 2,943 % 4,272 % 3,904 % 4,307 % 3,795 % 126 3,513 % 2,951 % 4,270 % 3,906 % 4,304 % 3,797 % 127 3,517 % 2,960 % 4,268 % 3,907 % 4,302 % 3,799 % 128 3,521 % 2,968 % 4,266 % 3,908 % 4,301 % 3,801 % 129 3,525 % 2,977 % 4,265 % 3,909 % 4,299 % 3,803 % 130 3,529 % 2,985 % 4,263 % 3,910 % 4,297 % 3,805 % 131 3,533 % 2,993 % 4,261 % 3,911 % 4,295 % 3,807 % 132 3,537 % 3,001 % 4,260 % 3,912 % 4,293 % 3,809 % 133 3,541 % 3,009 % 4,258 % 3,913 % 4,291 % 3,811 % 134 3,545 % 3,017 % 4,257 % 3,914 % 4,289 % 3,812 % 135 3,549 % 3,024 % 4,255 % 3,915 % 4,288 % 3,814 % 136 3,552 % 3,032 % 4,254 % 3,916 % 4,286 % 3,816 % 137 3,556 % 3,039 % 4,252 % 3,917 % 4,284 % 3,818 % 138 3,560 % 3,046 % 4,251 % 3,918 % 4,282 % 3,819 % 139 3,563 % 3,054 % 4,249 % 3,919 % 4,281 % 3,821 % 140 3,567 % 3,061 % 4,248 % 3,920 % 4,279 % 3,823 % 141 3,570 % 3,068 % 4,246 % 3,921 % 4,277 % 3,824 % 142 3,573 % 3,075 % 4,245 % 3,922 % 4,276 % 3,826 % 143 3,577 % 3,081 % 4,244 % 3,923 % 4,274 % 3,827 % 144 3,580 % 3,088 % 4,242 % 3,924 % 4,273 % 3,829 % 145 3,583 % 3,095 % 4,241 % 3,924 % 4,271 % 3,830 % 146 3,586 % 3,101 % 4,240 % 3,925 % 4,270 % 3,832 % 147 3,590 % 3,108 % 4,238 % 3,926 % 4,268 % 3,833 % 148 3,593 % 3,114 % 4,237 % 3,927 % 4,267 % 3,835 % 149 3,596 % 3,120 % 4,236 % 3,928 % 4,265 % 3,836 % 150 3,599 % 3,126 % 4,235 % 3,929 % 4,264 % 3,838 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,747 % 1,859 % 1,425 % 2,171 % 2,986 % 4,169 % 2  0,609 % 1,941 % 1,664 % 2,377 % 3,386 % 4,882 % 3  0,433 % 2,029 % 1,869 % 2,457 % 3,605 % 5,310 % 4  0,256 % 2,116 % 2,030 % 2,501 % 3,769 % 5,614 % 5  0,126 % 2,219 % 2,144 % 2,529 % 3,882 % 5,902 % 6 0,008 % 2,319 % 2,236 % 2,560 % 3,981 % 6,117 % 7 0,145 % 2,409 % 2,318 % 2,578 % 4,074 % 6,350 % 8 0,261 % 2,489 % 2,397 % 2,601 % 4,158 % 6,553 % 9 0,348 % 2,556 % 2,467 % 2,630 % 4,230 % 6,676 % 10 0,450 % 2,617 % 2,524 % 2,653 % 4,290 % 6,795 % 11 0,518 % 2,672 % 2,569 % 2,672 % 4,337 % 6,877 % 12 0,591 % 2,719 % 2,606 % 2,693 % 4,373 % 6,921 % 13 0,656 % 2,760 % 2,642 % 2,716 % 4,401 % 6,937 % 14 0,717 % 2,793 % 2,678 % 2,738 % 4,423 % 6,931 % 15 0,772 % 2,819 % 2,714 % 2,755 % 4,441 % 6,911 % 16 0,819 % 2,837 % 2,750 % 2,767 % 4,455 % 6,879 % 17 0,857 % 2,850 % 2,786 % 2,772 % 4,466 % 6,839 % 18 0,886 % 2,859 % 2,822 % 2,773 % 4,474 % 6,793 % 19 0,909 % 2,865 % 2,857 % 2,770 % 4,481 % 6,742 % 20 0,926 % 2,869 % 2,891 % 2,764 % 4,486 % 6,689 % 21 0,937 % 2,872 % 2,925 % 2,754 % 4,490 % 6,634 % 22 0,946 % 2,872 % 2,957 % 2,743 % 4,493 % 6,579 % 23 0,956 % 2,869 % 2,988 % 2,732 % 4,495 % 6,523 % 24 0,970 % 2,863 % 3,018 % 2,722 % 4,496 % 6,468 % 25 0,988 % 2,853 % 3,047 % 2,714 % 4,496 % 6,413 % 26 1,012 % 2,840 % 3,074 % 2,708 % 4,496 % 6,359 % 27 1,042 % 2,825 % 3,101 % 2,705 % 4,496 % 6,307 % 28 1,074 % 2,813 % 3,127 % 2,706 % 4,495 % 6,256 % 29 1,109 % 2,803 % 3,151 % 2,710 % 4,494 % 6,206 % 30 1,146 % 2,798 % 3,175 % 2,717 % 4,493 % 6,158 % 31 1,183 % 2,799 % 3,197 % 2,728 % 4,492 % 6,111 % 32 1,221 % 2,804 % 3,219 % 2,742 % 4,490 % 6,066 % 33 1,259 % 2,813 % 3,240 % 2,758 % 4,489 % 6,023 % 34 1,297 % 2,824 % 3,260 % 2,775 % 4,487 % 5,981 % 35 1,334 % 2,838 % 3,279 % 2,794 % 4,485 % 5,941 % 36 1,371 % 2,854 % 3,297 % 2,814 % 4,483 % 5,902 % 37 1,406 % 2,870 % 3,315 % 2,834 % 4,481 % 5,865 % 38 1,441 % 2,888 % 3,332 % 2,855 % 4,479 % 5,829 % 39 1,476 % 2,906 % 3,348 % 2,875 % 4,478 % 5,795 % 40 1,509 % 2,925 % 3,364 % 2,896 % 4,476 % 5,762 % 41 1,541 % 2,943 % 3,379 % 2,917 % 4,474 % 5,730 % 42 1,572 % 2,962 % 3,393 % 2,937 % 4,472 % 5,699 % 43 1,603 % 2,981 % 3,407 % 2,957 % 4,470 % 5,670 % 44 1,632 % 3,000 % 3,421 % 2,977 % 4,468 % 5,641 % 45 1,661 % 3,018 % 3,434 % 2,997 % 4,466 % 5,614 % 46 1,688 % 3,036 % 3,446 % 3,016 % 4,464 % 5,588 % 47 1,715 % 3,054 % 3,458 % 3,035 % 4,463 % 5,562 % 48 1,741 % 3,072 % 3,470 % 3,053 % 4,461 % 5,538 % 49 1,766 % 3,089 % 3,481 % 3,071 % 4,459 % 5,514 % 50 1,790 % 3,106 % 3,492 % 3,088 % 4,457 % 5,492 % 51 1,813 % 3,122 % 3,502 % 3,105 % 4,456 % 5,470 % 52 1,836 % 3,138 % 3,512 % 3,121 % 4,454 % 5,449 % 53 1,858 % 3,153 % 3,522 % 3,137 % 4,452 % 5,429 % 54 1,879 % 3,169 % 3,531 % 3,153 % 4,451 % 5,409 % 55 1,900 % 3,183 % 3,541 % 3,168 % 4,449 % 5,390 % 56 1,919 % 3,198 % 3,549 % 3,183 % 4,448 % 5,372 % 57 1,939 % 3,212 % 3,558 % 3,197 % 4,446 % 5,354 % 58 1,957 % 3,225 % 3,566 % 3,211 % 4,445 % 5,337 % 59 1,975 % 3,239 % 3,574 % 3,225 % 4,443 % 5,320 % 60 1,993 % 3,251 % 3,582 % 3,238 % 4,442 % 5,304 % 61 2,010 % 3,264 % 3,589 % 3,251 % 4,441 % 5,289 % 62 2,026 % 3,276 % 3,597 % 3,263 % 4,439 % 5,273 % 63 2,042 % 3,288 % 3,604 % 3,275 % 4,438 % 5,259 % 64 2,058 % 3,300 % 3,610 % 3,287 % 4,437 % 5,245 % 65 2,073 % 3,311 % 3,617 % 3,298 % 4,436 % 5,231 % 66 2,087 % 3,322 % 3,624 % 3,309 % 4,434 % 5,218 % 67 2,101 % 3,332 % 3,630 % 3,320 % 4,433 % 5,205 % 68 2,115 % 3,343 % 3,636 % 3,331 % 4,432 % 5,192 % 69 2,129 % 3,353 % 3,642 % 3,341 % 4,431 % 5,180 % 70 2,142 % 3,362 % 3,648 % 3,351 % 4,430 % 5,168 % 71 2,154 % 3,372 % 3,653 % 3,360 % 4,429 % 5,157 % 72 2,167 % 3,381 % 3,659 % 3,370 % 4,428 % 5,145 % 73 2,179 % 3,390 % 3,664 % 3,379 % 4,427 % 5,134 % 74 2,190 % 3,399 % 3,669 % 3,388 % 4,426 % 5,124 % 75 2,202 % 3,408 % 3,674 % 3,397 % 4,425 % 5,114 % 76 2,213 % 3,416 % 3,679 % 3,405 % 4,424 % 5,103 % 77 2,224 % 3,424 % 3,684 % 3,413 % 4,423 % 5,094 % 78 2,234 % 3,432 % 3,688 % 3,421 % 4,422 % 5,084 % 79 2,244 % 3,440 % 3,693 % 3,429 % 4,421 % 5,075 % 80 2,254 % 3,447 % 3,697 % 3,437 % 4,420 % 5,066 % 81 2,264 % 3,455 % 3,702 % 3,445 % 4,420 % 5,057 % 82 2,274 % 3,462 % 3,706 % 3,452 % 4,419 % 5,048 % 83 2,283 % 3,469 % 3,710 % 3,459 % 4,418 % 5,040 % 84 2,292 % 3,476 % 3,714 % 3,466 % 4,417 % 5,032 % 85 2,301 % 3,482 % 3,718 % 3,473 % 4,416 % 5,024 % 86 2,310 % 3,489 % 3,722 % 3,480 % 4,416 % 5,016 % 87 2,318 % 3,495 % 3,726 % 3,486 % 4,415 % 5,008 % 88 2,326 % 3,502 % 3,729 % 3,492 % 4,414 % 5,001 % 89 2,334 % 3,508 % 3,733 % 3,499 % 4,413 % 4,993 % 90 2,342 % 3,514 % 3,736 % 3,505 % 4,413 % 4,986 % 91 2,350 % 3,520 % 3,740 % 3,511 % 4,412 % 4,979 % 92 2,358 % 3,525 % 3,743 % 3,517 % 4,411 % 4,972 % 93 2,365 % 3,531 % 3,747 % 3,522 % 4,411 % 4,965 % 94 2,372 % 3,537 % 3,750 % 3,528 % 4,410 % 4,959 % 95 2,379 % 3,542 % 3,753 % 3,533 % 4,409 % 4,952 % 96 2,386 % 3,547 % 3,756 % 3,539 % 4,409 % 4,946 % 97 2,393 % 3,552 % 3,759 % 3,544 % 4,408 % 4,940 % 98 2,400 % 3,557 % 3,762 % 3,549 % 4,408 % 4,934 % 99 2,406 % 3,562 % 3,765 % 3,554 % 4,407 % 4,928 % 100 2,413 % 3,567 % 3,768 % 3,559 % 4,407 % 4,922 % 101 2,419 % 3,572 % 3,771 % 3,564 % 4,406 % 4,917 % 102 2,425 % 3,577 % 3,773 % 3,569 % 4,405 % 4,911 % 103 2,431 % 3,581 % 3,776 % 3,573 % 4,405 % 4,906 % 104 2,437 % 3,586 % 3,779 % 3,578 % 4,404 % 4,900 % 105 2,443 % 3,590 % 3,781 % 3,582 % 4,404 % 4,895 % 106 2,449 % 3,595 % 3,784 % 3,587 % 4,403 % 4,890 % 107 2,454 % 3,599 % 3,786 % 3,591 % 4,403 % 4,885 % 108 2,460 % 3,603 % 3,789 % 3,595 % 4,402 % 4,880 % 109 2,465 % 3,607 % 3,791 % 3,600 % 4,402 % 4,875 % 110 2,471 % 3,611 % 3,793 % 3,604 % 4,401 % 4,870 % 111 2,476 % 3,615 % 3,796 % 3,608 % 4,401 % 4,865 % 112 2,481 % 3,619 % 3,798 % 3,612 % 4,400 % 4,861 % 113 2,486 % 3,623 % 3,800 % 3,615 % 4,400 % 4,856 % 114 2,491 % 3,626 % 3,802 % 3,619 % 4,400 % 4,852 % 115 2,496 % 3,630 % 3,804 % 3,623 % 4,399 % 4,847 % 116 2,500 % 3,634 % 3,807 % 3,627 % 4,399 % 4,843 % 117 2,505 % 3,637 % 3,809 % 3,630 % 4,398 % 4,839 % 118 2,510 % 3,641 % 3,811 % 3,634 % 4,398 % 4,835 % 119 2,514 % 3,644 % 3,813 % 3,637 % 4,398 % 4,831 % 120 2,519 % 3,648 % 3,815 % 3,641 % 4,397 % 4,827 % 121 2,523 % 3,651 % 3,817 % 3,644 % 4,397 % 4,823 % 122 2,527 % 3,654 % 3,819 % 3,647 % 4,396 % 4,819 % 123 2,532 % 3,657 % 3,820 % 3,651 % 4,396 % 4,815 % 124 2,536 % 3,661 % 3,822 % 3,654 % 4,396 % 4,811 % 125 2,540 % 3,664 % 3,824 % 3,657 % 4,395 % 4,808 % 126 2,544 % 3,667 % 3,826 % 3,660 % 4,395 % 4,804 % 127 2,548 % 3,670 % 3,828 % 3,663 % 4,395 % 4,800 % 128 2,552 % 3,673 % 3,829 % 3,666 % 4,394 % 4,797 % 129 2,556 % 3,676 % 3,831 % 3,669 % 4,394 % 4,793 % 130 2,560 % 3,678 % 3,833 % 3,672 % 4,394 % 4,790 % 131 2,563 % 3,681 % 3,834 % 3,675 % 4,393 % 4,787 % 132 2,567 % 3,684 % 3,836 % 3,678 % 4,393 % 4,783 % 133 2,571 % 3,687 % 3,838 % 3,681 % 4,393 % 4,780 % 134 2,574 % 3,690 % 3,839 % 3,683 % 4,392 % 4,777 % 135 2,578 % 3,692 % 3,841 % 3,686 % 4,392 % 4,774 % 136 2,581 % 3,695 % 3,842 % 3,689 % 4,392 % 4,770 % 137 2,585 % 3,697 % 3,844 % 3,691 % 4,391 % 4,767 % 138 2,588 % 3,700 % 3,845 % 3,694 % 4,391 % 4,764 % 139 2,591 % 3,702 % 3,847 % 3,697 % 4,391 % 4,761 % 140 2,594 % 3,705 % 3,848 % 3,699 % 4,390 % 4,758 % 141 2,598 % 3,707 % 3,850 % 3,702 % 4,390 % 4,756 % 142 2,601 % 3,710 % 3,851 % 3,704 % 4,390 % 4,753 % 143 2,604 % 3,712 % 3,853 % 3,706 % 4,390 % 4,750 % 144 2,607 % 3,715 % 3,854 % 3,709 % 4,389 % 4,747 % 145 2,610 % 3,717 % 3,855 % 3,711 % 4,389 % 4,744 % 146 2,613 % 3,719 % 3,857 % 3,713 % 4,389 % 4,742 % 147 2,616 % 3,721 % 3,858 % 3,716 % 4,388 % 4,739 % 148 2,619 % 3,724 % 3,859 % 3,718 % 4,388 % 4,736 % 149 2,622 % 3,726 % 3,860 % 3,720 % 4,388 % 4,734 % 150 2,625 % 3,728 % 3,862 % 3,722 % 4,388 % 4,731 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 2,351 % 7,533 % 8,048 % 0,382 % 1,843 % 7,088 % 2 2,568 % 7,680 % 7,858 % 0,465 % 1,917 % 7,362 % 3 2,685 % 7,803 % 7,772 % 0,539 % 2,027 % 7,563 % 4 2,739 % 7,887 % 7,796 % 0,596 % 2,153 % 7,703 % 5 2,797 % 7,945 % 7,842 % 0,639 % 2,283 % 7,911 % 6 2,826 % 7,984 % 7,906 % 0,673 % 2,412 % 8,071 % 7 2,837 % 8,011 % 7,988 % 0,696 % 2,535 % 8,231 % 8 2,845 % 8,033 % 8,081 % 0,727 % 2,645 % 8,384 % 9 2,859 % 8,047 % 8,176 % 0,766 % 2,752 % 8,506 % 10 2,882 % 8,056 % 8,262 % 0,804 % 2,836 % 8,594 % 11 2,913 % 8,044 % 8,334 % 0,862 % 2,906 % 8,691 % 12 2,940 % 8,015 % 8,397 % 0,937 % 2,969 % 8,787 % 13 2,953 % 7,975 % 8,453 % 1,021 % 3,025 % 8,866 % 14 2,960 % 7,925 % 8,505 % 1,110 % 3,074 % 8,921 % 15 2,967 % 7,871 % 8,556 % 1,200 % 3,116 % 8,950 % 16 2,978 % 7,812 % 8,606 % 1,290 % 3,152 % 8,953 % 17 2,994 % 7,751 % 8,652 % 1,379 % 3,182 % 8,933 % 18 3,012 % 7,689 % 8,688 % 1,466 % 3,209 % 8,897 % 19 3,032 % 7,627 % 8,710 % 1,550 % 3,234 % 8,848 % 20 3,054 % 7,565 % 8,714 % 1,631 % 3,257 % 8,789 % 21 3,076 % 7,504 % 8,700 % 1,708 % 3,279 % 8,724 % 22 3,098 % 7,444 % 8,668 % 1,783 % 3,300 % 8,654 % 23 3,121 % 7,386 % 8,624 % 1,854 % 3,321 % 8,580 % 24 3,143 % 7,329 % 8,571 % 1,922 % 3,341 % 8,505 % 25 3,165 % 7,274 % 8,510 % 1,987 % 3,360 % 8,429 % 26 3,187 % 7,221 % 8,444 % 2,049 % 3,379 % 8,353 % 27 3,208 % 7,169 % 8,374 % 2,108 % 3,396 % 8,277 % 28 3,229 % 7,119 % 8,302 % 2,164 % 3,413 % 8,203 % 29 3,249 % 7,071 % 8,229 % 2,218 % 3,430 % 8,130 % 30 3,268 % 7,025 % 8,156 % 2,269 % 3,446 % 8,059 % 31 3,287 % 6,981 % 8,083 % 2,318 % 3,461 % 7,990 % 32 3,306 % 6,939 % 8,011 % 2,365 % 3,475 % 7,922 % 33 3,323 % 6,898 % 7,940 % 2,409 % 3,489 % 7,857 % 34 3,341 % 6,859 % 7,871 % 2,452 % 3,503 % 7,795 % 35 3,357 % 6,821 % 7,804 % 2,493 % 3,516 % 7,734 % 36 3,373 % 6,785 % 7,738 % 2,531 % 3,528 % 7,675 % 37 3,388 % 6,750 % 7,675 % 2,569 % 3,540 % 7,619 % 38 3,403 % 6,717 % 7,613 % 2,604 % 3,551 % 7,565 % 39 3,418 % 6,685 % 7,554 % 2,638 % 3,562 % 7,513 % 40 3,431 % 6,654 % 7,496 % 2,671 % 3,573 % 7,463 % 41 3,445 % 6,624 % 7,441 % 2,703 % 3,583 % 7,414 % 42 3,458 % 6,596 % 7,388 % 2,733 % 3,593 % 7,368 % 43 3,470 % 6,569 % 7,336 % 2,761 % 3,603 % 7,323 % 44 3,482 % 6,543 % 7,287 % 2,789 % 3,612 % 7,280 % 45 3,493 % 6,517 % 7,239 % 2,816 % 3,621 % 7,239 % 46 3,505 % 6,493 % 7,193 % 2,841 % 3,629 % 7,199 % 47 3,515 % 6,470 % 7,149 % 2,866 % 3,637 % 7,161 % 48 3,526 % 6,447 % 7,106 % 2,890 % 3,645 % 7,124 % 49 3,536 % 6,425 % 7,065 % 2,913 % 3,653 % 7,089 % 50 3,545 % 6,405 % 7,025 % 2,935 % 3,660 % 7,055 % 51 3,555 % 6,384 % 6,987 % 2,956 % 3,668 % 7,022 % 52 3,564 % 6,365 % 6,950 % 2,976 % 3,675 % 6,990 % 53 3,573 % 6,346 % 6,915 % 2,996 % 3,681 % 6,959 % 54 3,581 % 6,328 % 6,880 % 3,015 % 3,688 % 6,930 % 55 3,589 % 6,311 % 6,847 % 3,033 % 3,694 % 6,901 % 56 3,597 % 6,294 % 6,815 % 3,051 % 3,700 % 6,874 % 57 3,605 % 6,277 % 6,784 % 3,068 % 3,706 % 6,847 % 58 3,612 % 6,261 % 6,754 % 3,085 % 3,712 % 6,822 % 59 3,619 % 6,246 % 6,726 % 3,101 % 3,717 % 6,797 % 60 3,626 % 6,231 % 6,698 % 3,117 % 3,723 % 6,773 % 61 3,633 % 6,217 % 6,671 % 3,132 % 3,728 % 6,749 % 62 3,640 % 6,203 % 6,644 % 3,146 % 3,733 % 6,727 % 63 3,646 % 6,190 % 6,619 % 3,160 % 3,738 % 6,705 % 64 3,652 % 6,177 % 6,594 % 3,174 % 3,742 % 6,684 % 65 3,658 % 6,164 % 6,570 % 3,187 % 3,747 % 6,663 % 66 3,664 % 6,152 % 6,547 % 3,200 % 3,751 % 6,643 % 67 3,670 % 6,140 % 6,525 % 3,213 % 3,756 % 6,624 % 68 3,675 % 6,128 % 6,503 % 3,225 % 3,760 % 6,605 % 69 3,681 % 6,117 % 6,482 % 3,237 % 3,764 % 6,587 % 70 3,686 % 6,106 % 6,461 % 3,249 % 3,768 % 6,569 % 71 3,691 % 6,095 % 6,441 % 3,260 % 3,772 % 6,552 % 72 3,696 % 6,085 % 6,422 % 3,271 % 3,776 % 6,535 % 73 3,701 % 6,075 % 6,403 % 3,281 % 3,780 % 6,519 % 74 3,705 % 6,065 % 6,385 % 3,292 % 3,783 % 6,503 % 75 3,710 % 6,056 % 6,367 % 3,302 % 3,787 % 6,487 % 76 3,714 % 6,046 % 6,349 % 3,311 % 3,790 % 6,472 % 77 3,719 % 6,037 % 6,332 % 3,321 % 3,794 % 6,458 % 78 3,723 % 6,028 % 6,316 % 3,330 % 3,797 % 6,443 % 79 3,727 % 6,020 % 6,300 % 3,339 % 3,800 % 6,430 % 80 3,731 % 6,011 % 6,284 % 3,348 % 3,803 % 6,416 % 81 3,735 % 6,003 % 6,269 % 3,357 % 3,806 % 6,403 % 82 3,739 % 5,995 % 6,254 % 3,365 % 3,809 % 6,390 % 83 3,742 % 5,987 % 6,239 % 3,373 % 3,812 % 6,377 % 84 3,746 % 5,980 % 6,225 % 3,381 % 3,815 % 6,365 % 85 3,750 % 5,972 % 6,211 % 3,389 % 3,817 % 6,353 % 86 3,753 % 5,965 % 6,198 % 3,397 % 3,820 % 6,341 % 87 3,757 % 5,958 % 6,184 % 3,404 % 3,823 % 6,330 % 88 3,760 % 5,951 % 6,171 % 3,412 % 3,825 % 6,319 % 89 3,763 % 5,944 % 6,159 % 3,419 % 3,828 % 6,308 % 90 3,766 % 5,938 % 6,146 % 3,426 % 3,830 % 6,297 % 91 3,769 % 5,931 % 6,134 % 3,433 % 3,833 % 6,287 % 92 3,772 % 5,925 % 6,122 % 3,439 % 3,835 % 6,276 % 93 3,775 % 5,919 % 6,111 % 3,446 % 3,837 % 6,266 % 94 3,778 % 5,913 % 6,099 % 3,452 % 3,840 % 6,257 % 95 3,781 % 5,907 % 6,088 % 3,458 % 3,842 % 6,247 % 96 3,784 % 5,901 % 6,077 % 3,465 % 3,844 % 6,238 % 97 3,787 % 5,895 % 6,067 % 3,471 % 3,846 % 6,228 % 98 3,789 % 5,890 % 6,056 % 3,477 % 3,848 % 6,219 % 99 3,792 % 5,884 % 6,046 % 3,482 % 3,850 % 6,211 % 100 3,795 % 5,879 % 6,036 % 3,488 % 3,852 % 6,202 % 101 3,797 % 5,874 % 6,026 % 3,494 % 3,854 % 6,194 % 102 3,800 % 5,868 % 6,017 % 3,499 % 3,856 % 6,185 % 103 3,802 % 5,863 % 6,007 % 3,504 % 3,858 % 6,177 % 104 3,804 % 5,858 % 5,998 % 3,510 % 3,860 % 6,169 % 105 3,807 % 5,854 % 5,989 % 3,515 % 3,862 % 6,161 % 106 3,809 % 5,849 % 5,980 % 3,520 % 3,863 % 6,154 % 107 3,811 % 5,844 % 5,971 % 3,525 % 3,865 % 6,146 % 108 3,813 % 5,840 % 5,963 % 3,530 % 3,867 % 6,139 % 109 3,816 % 5,835 % 5,954 % 3,534 % 3,869 % 6,131 % 110 3,818 % 5,831 % 5,946 % 3,539 % 3,870 % 6,124 % 111 3,820 % 5,826 % 5,938 % 3,544 % 3,872 % 6,117 % 112 3,822 % 5,822 % 5,930 % 3,548 % 3,873 % 6,110 % 113 3,824 % 5,818 % 5,922 % 3,552 % 3,875 % 6,104 % 114 3,826 % 5,814 % 5,915 % 3,557 % 3,876 % 6,097 % 115 3,828 % 5,810 % 5,907 % 3,561 % 3,878 % 6,090 % 116 3,830 % 5,806 % 5,900 % 3,565 % 3,879 % 6,084 % 117 3,832 % 5,802 % 5,892 % 3,569 % 3,881 % 6,078 % 118 3,833 % 5,798 % 5,885 % 3,574 % 3,882 % 6,072 % 119 3,835 % 5,794 % 5,878 % 3,578 % 3,884 % 6,066 % 120 3,837 % 5,791 % 5,871 % 3,581 % 3,885 % 6,060 % 121 3,839 % 5,787 % 5,864 % 3,585 % 3,886 % 6,054 % 122 3,841 % 5,783 % 5,858 % 3,589 % 3,888 % 6,048 % 123 3,842 % 5,780 % 5,851 % 3,593 % 3,889 % 6,042 % 124 3,844 % 5,776 % 5,845 % 3,597 % 3,890 % 6,037 % 125 3,846 % 5,773 % 5,838 % 3,600 % 3,892 % 6,031 % 126 3,847 % 5,770 % 5,832 % 3,604 % 3,893 % 6,026 % 127 3,849 % 5,766 % 5,826 % 3,607 % 3,894 % 6,020 % 128 3,850 % 5,763 % 5,820 % 3,611 % 3,895 % 6,015 % 129 3,852 % 5,760 % 5,814 % 3,614 % 3,897 % 6,010 % 130 3,853 % 5,757 % 5,808 % 3,617 % 3,898 % 6,005 % 131 3,855 % 5,753 % 5,802 % 3,621 % 3,899 % 6,000 % 132 3,856 % 5,750 % 5,796 % 3,624 % 3,900 % 5,995 % 133 3,858 % 5,747 % 5,791 % 3,627 % 3,901 % 5,990 % 134 3,859 % 5,744 % 5,785 % 3,630 % 3,902 % 5,985 % 135 3,861 % 5,741 % 5,780 % 3,633 % 3,903 % 5,980 % 136 3,862 % 5,739 % 5,774 % 3,636 % 3,905 % 5,976 % 137 3,863 % 5,736 % 5,769 % 3,639 % 3,906 % 5,971 % 138 3,865 % 5,733 % 5,764 % 3,642 % 3,907 % 5,967 % 139 3,866 % 5,730 % 5,759 % 3,645 % 3,908 % 5,962 % 140 3,867 % 5,727 % 5,753 % 3,648 % 3,909 % 5,958 % 141 3,869 % 5,725 % 5,748 % 3,651 % 3,910 % 5,954 % 142 3,870 % 5,722 % 5,744 % 3,654 % 3,911 % 5,949 % 143 3,871 % 5,720 % 5,739 % 3,657 % 3,912 % 5,945 % 144 3,873 % 5,717 % 5,734 % 3,659 % 3,913 % 5,941 % 145 3,874 % 5,714 % 5,729 % 3,662 % 3,914 % 5,937 % 146 3,875 % 5,712 % 5,724 % 3,665 % 3,914 % 5,933 % 147 3,876 % 5,709 % 5,720 % 3,667 % 3,915 % 5,929 % 148 3,877 % 5,707 % 5,715 % 3,670 % 3,916 % 5,925 % 149 3,878 % 5,705 % 5,711 % 3,672 % 3,917 % 5,921 % 150 3,880 % 5,702 % 5,706 % 3,675 % 3,918 % 5,917 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 7,491 % 2,712 % 3,521 % 8,590 % 1,782 % 1,767 % 2 8,911 % 2,826 % 3,536 % 8,966 % 1,974 % 1,854 % 3 9,812 % 2,961 % 3,574 % 8,906 % 2,092 % 1,897 % 4 10,535 % 3,077 % 3,622 % 8,882 % 2,175 % 1,931 % 5 10,946 % 3,160 % 3,666 % 8,846 % 2,250 % 1,957 % 6 11,215 % 3,241 % 3,724 % 8,821 % 2,321 % 1,971 % 7 11,384 % 3,310 % 3,795 % 8,797 % 2,388 % 1,986 % 8 11,503 % 3,358 % 3,872 % 8,785 % 2,448 % 2,006 % 9 11,589 % 3,393 % 3,948 % 8,772 % 2,503 % 2,031 % 10 11,655 % 3,422 % 4,017 % 8,744 % 2,554 % 2,056 % 11 11,671 % 3,451 % 4,077 % 8,691 % 2,603 % 2,081 % 12 11,640 % 3,479 % 4,132 % 8,618 % 2,653 % 2,100 % 13 11,574 % 3,506 % 4,183 % 8,532 % 2,706 % 2,111 % 14 11,482 % 3,532 % 4,235 % 8,438 % 2,755 % 2,114 % 15 11,371 % 3,558 % 4,291 % 8,337 % 2,794 % 2,112 % 16 11,247 % 3,582 % 4,351 % 8,233 % 2,822 % 2,106 % 17 11,112 % 3,606 % 4,412 % 8,127 % 2,842 % 2,101 % 18 10,972 % 3,628 % 4,469 % 8,021 % 2,857 % 2,099 % 19 10,827 % 3,650 % 4,521 % 7,915 % 2,872 % 2,104 % 20 10,681 % 3,671 % 4,564 % 7,812 % 2,887 % 2,116 % 21 10,535 % 3,691 % 4,596 % 7,710 % 2,906 % 2,137 % 22 10,390 % 3,710 % 4,620 % 7,611 % 2,926 % 2,165 % 23 10,247 % 3,728 % 4,637 % 7,515 % 2,948 % 2,197 % 24 10,107 % 3,745 % 4,648 % 7,422 % 2,971 % 2,233 % 25 9,971 % 3,762 % 4,655 % 7,332 % 2,994 % 2,271 % 26 9,839 % 3,778 % 4,658 % 7,246 % 3,018 % 2,309 % 27 9,711 % 3,793 % 4,657 % 7,162 % 3,041 % 2,349 % 28 9,587 % 3,807 % 4,655 % 7,082 % 3,065 % 2,388 % 29 9,468 % 3,821 % 4,651 % 7,005 % 3,088 % 2,427 % 30 9,353 % 3,835 % 4,645 % 6,932 % 3,110 % 2,466 % 31 9,243 % 3,848 % 4,638 % 6,861 % 3,132 % 2,504 % 32 9,137 % 3,860 % 4,630 % 6,793 % 3,154 % 2,541 % 33 9,035 % 3,872 % 4,621 % 6,728 % 3,175 % 2,577 % 34 8,938 % 3,883 % 4,612 % 6,666 % 3,195 % 2,612 % 35 8,844 % 3,894 % 4,603 % 6,607 % 3,215 % 2,646 % 36 8,755 % 3,905 % 4,593 % 6,550 % 3,234 % 2,679 % 37 8,669 % 3,915 % 4,583 % 6,495 % 3,252 % 2,710 % 38 8,587 % 3,925 % 4,573 % 6,443 % 3,270 % 2,741 % 39 8,509 % 3,934 % 4,564 % 6,393 % 3,287 % 2,771 % 40 8,433 % 3,943 % 4,554 % 6,345 % 3,304 % 2,799 % 41 8,361 % 3,952 % 4,544 % 6,298 % 3,320 % 2,827 % 42 8,292 % 3,960 % 4,535 % 6,254 % 3,335 % 2,853 % 43 8,225 % 3,968 % 4,526 % 6,212 % 3,350 % 2,879 % 44 8,162 % 3,976 % 4,517 % 6,171 % 3,365 % 2,904 % 45 8,100 % 3,983 % 4,508 % 6,132 % 3,379 % 2,927 % 46 8,042 % 3,991 % 4,499 % 6,094 % 3,392 % 2,950 % 47 7,985 % 3,998 % 4,491 % 6,058 % 3,405 % 2,972 % 48 7,931 % 4,004 % 4,483 % 6,023 % 3,418 % 2,994 % 49 7,879 % 4,011 % 4,475 % 5,990 % 3,430 % 3,014 % 50 7,829 % 4,017 % 4,467 % 5,957 % 3,442 % 3,034 % 51 7,780 % 4,023 % 4,459 % 5,926 % 3,453 % 3,053 % 52 7,734 % 4,029 % 4,452 % 5,896 % 3,464 % 3,072 % 53 7,689 % 4,035 % 4,445 % 5,867 % 3,474 % 3,090 % 54 7,645 % 4,040 % 4,438 % 5,840 % 3,485 % 3,107 % 55 7,604 % 4,046 % 4,431 % 5,813 % 3,495 % 3,124 % 56 7,563 % 4,051 % 4,425 % 5,787 % 3,504 % 3,140 % 57 7,524 % 4,056 % 4,419 % 5,762 % 3,514 % 3,155 % 58 7,487 % 4,061 % 4,412 % 5,737 % 3,523 % 3,171 % 59 7,451 % 4,065 % 4,406 % 5,714 % 3,531 % 3,185 % 60 7,415 % 4,070 % 4,401 % 5,691 % 3,540 % 3,199 % 61 7,381 % 4,074 % 4,395 % 5,669 % 3,548 % 3,213 % 62 7,348 % 4,079 % 4,390 % 5,648 % 3,556 % 3,226 % 63 7,317 % 4,083 % 4,384 % 5,627 % 3,563 % 3,239 % 64 7,286 % 4,087 % 4,379 % 5,607 % 3,571 % 3,252 % 65 7,256 % 4,091 % 4,374 % 5,588 % 3,578 % 3,264 % 66 7,227 % 4,095 % 4,369 % 5,569 % 3,585 % 3,276 % 67 7,198 % 4,098 % 4,365 % 5,551 % 3,592 % 3,287 % 68 7,171 % 4,102 % 4,360 % 5,533 % 3,599 % 3,298 % 69 7,144 % 4,105 % 4,356 % 5,516 % 3,605 % 3,309 % 70 7,119 % 4,109 % 4,351 % 5,499 % 3,612 % 3,320 % 71 7,094 % 4,112 % 4,347 % 5,483 % 3,618 % 3,330 % 72 7,069 % 4,115 % 4,343 % 5,467 % 3,624 % 3,340 % 73 7,045 % 4,119 % 4,339 % 5,452 % 3,629 % 3,349 % 74 7,022 % 4,122 % 4,335 % 5,437 % 3,635 % 3,359 % 75 7,000 % 4,125 % 4,331 % 5,423 % 3,641 % 3,368 % 76 6,978 % 4,128 % 4,328 % 5,408 % 3,646 % 3,377 % 77 6,957 % 4,130 % 4,324 % 5,395 % 3,651 % 3,386 % 78 6,936 % 4,133 % 4,321 % 5,381 % 3,656 % 3,394 % 79 6,916 % 4,136 % 4,317 % 5,368 % 3,661 % 3,402 % 80 6,896 % 4,139 % 4,314 % 5,355 % 3,666 % 3,410 % 81 6,877 % 4,141 % 4,311 % 5,343 % 3,671 % 3,418 % 82 6,858 % 4,144 % 4,307 % 5,331 % 3,675 % 3,426 % 83 6,840 % 4,146 % 4,304 % 5,319 % 3,680 % 3,433 % 84 6,822 % 4,148 % 4,301 % 5,307 % 3,684 % 3,441 % 85 6,805 % 4,151 % 4,298 % 5,296 % 3,688 % 3,448 % 86 6,788 % 4,153 % 4,295 % 5,285 % 3,693 % 3,455 % 87 6,771 % 4,155 % 4,293 % 5,274 % 3,697 % 3,462 % 88 6,755 % 4,158 % 4,290 % 5,264 % 3,701 % 3,468 % 89 6,739 % 4,160 % 4,287 % 5,253 % 3,705 % 3,475 % 90 6,723 % 4,162 % 4,285 % 5,243 % 3,708 % 3,481 % 91 6,708 % 4,164 % 4,282 % 5,233 % 3,712 % 3,487 % 92 6,693 % 4,166 % 4,279 % 5,224 % 3,716 % 3,494 % 93 6,679 % 4,168 % 4,277 % 5,214 % 3,719 % 3,500 % 94 6,664 % 4,170 % 4,275 % 5,205 % 3,723 % 3,505 % 95 6,651 % 4,172 % 4,272 % 5,196 % 3,726 % 3,511 % 96 6,637 % 4,174 % 4,270 % 5,187 % 3,730 % 3,517 % 97 6,624 % 4,175 % 4,268 % 5,178 % 3,733 % 3,522 % 98 6,611 % 4,177 % 4,265 % 5,170 % 3,736 % 3,528 % 99 6,598 % 4,179 % 4,263 % 5,162 % 3,739 % 3,533 % 100 6,585 % 4,181 % 4,261 % 5,154 % 3,743 % 3,538 % 101 6,573 % 4,182 % 4,259 % 5,146 % 3,746 % 3,543 % 102 6,561 % 4,184 % 4,257 % 5,138 % 3,749 % 3,548 % 103 6,549 % 4,185 % 4,255 % 5,130 % 3,751 % 3,553 % 104 6,537 % 4,187 % 4,253 % 5,123 % 3,754 % 3,558 % 105 6,526 % 4,189 % 4,251 % 5,115 % 3,757 % 3,562 % 106 6,515 % 4,190 % 4,249 % 5,108 % 3,760 % 3,567 % 107 6,504 % 4,192 % 4,247 % 5,101 % 3,763 % 3,571 % 108 6,493 % 4,193 % 4,245 % 5,094 % 3,765 % 3,576 % 109 6,483 % 4,195 % 4,244 % 5,087 % 3,768 % 3,580 % 110 6,472 % 4,196 % 4,242 % 5,080 % 3,770 % 3,584 % 111 6,462 % 4,197 % 4,240 % 5,074 % 3,773 % 3,589 % 112 6,452 % 4,199 % 4,238 % 5,067 % 3,775 % 3,593 % 113 6,442 % 4,200 % 4,237 % 5,061 % 3,778 % 3,597 % 114 6,433 % 4,201 % 4,235 % 5,055 % 3,780 % 3,601 % 115 6,423 % 4,203 % 4,234 % 5,048 % 3,783 % 3,605 % 116 6,414 % 4,204 % 4,232 % 5,042 % 3,785 % 3,608 % 117 6,405 % 4,205 % 4,230 % 5,036 % 3,787 % 3,612 % 118 6,396 % 4,206 % 4,229 % 5,031 % 3,789 % 3,616 % 119 6,387 % 4,208 % 4,227 % 5,025 % 3,792 % 3,620 % 120 6,378 % 4,209 % 4,226 % 5,019 % 3,794 % 3,623 % 121 6,370 % 4,210 % 4,224 % 5,014 % 3,796 % 3,627 % 122 6,361 % 4,211 % 4,223 % 5,008 % 3,798 % 3,630 % 123 6,353 % 4,212 % 4,222 % 5,003 % 3,800 % 3,633 % 124 6,345 % 4,213 % 4,220 % 4,998 % 3,802 % 3,637 % 125 6,337 % 4,214 % 4,219 % 4,992 % 3,804 % 3,640 % 126 6,329 % 4,215 % 4,218 % 4,987 % 3,806 % 3,643 % 127 6,321 % 4,217 % 4,216 % 4,982 % 3,808 % 3,647 % 128 6,314 % 4,218 % 4,215 % 4,977 % 3,810 % 3,650 % 129 6,306 % 4,219 % 4,214 % 4,972 % 3,812 % 3,653 % 130 6,299 % 4,220 % 4,212 % 4,968 % 3,813 % 3,656 % 131 6,292 % 4,221 % 4,211 % 4,963 % 3,815 % 3,659 % 132 6,284 % 4,222 % 4,210 % 4,958 % 3,817 % 3,662 % 133 6,277 % 4,223 % 4,209 % 4,954 % 3,819 % 3,665 % 134 6,270 % 4,223 % 4,208 % 4,949 % 3,820 % 3,668 % 135 6,264 % 4,224 % 4,206 % 4,945 % 3,822 % 3,670 % 136 6,257 % 4,225 % 4,205 % 4,940 % 3,824 % 3,673 % 137 6,250 % 4,226 % 4,204 % 4,936 % 3,825 % 3,676 % 138 6,244 % 4,227 % 4,203 % 4,932 % 3,827 % 3,679 % 139 6,237 % 4,228 % 4,202 % 4,927 % 3,829 % 3,681 % 140 6,231 % 4,229 % 4,201 % 4,923 % 3,830 % 3,684 % 141 6,225 % 4,230 % 4,200 % 4,919 % 3,832 % 3,687 % 142 6,218 % 4,231 % 4,199 % 4,915 % 3,833 % 3,689 % 143 6,212 % 4,231 % 4,198 % 4,911 % 3,835 % 3,692 % 144 6,206 % 4,232 % 4,197 % 4,907 % 3,836 % 3,694 % 145 6,200 % 4,233 % 4,196 % 4,904 % 3,838 % 3,697 % 146 6,194 % 4,234 % 4,195 % 4,900 % 3,839 % 3,699 % 147 6,189 % 4,235 % 4,194 % 4,896 % 3,841 % 3,701 % 148 6,183 % 4,235 % 4,193 % 4,892 % 3,842 % 3,704 % 149 6,177 % 4,236 % 4,192 % 4,889 % 3,844 % 3,706 % 150 6,172 % 4,237 % 4,191 % 4,885 % 3,845 % 3,708 % Term to maturity (in years) Turkish lira US dollar Yen 1 29,780 % 2,642 %  0,066 % 2 27,665 % 2,853 %  0,043 % 3 26,359 % 2,914 %  0,016 % 4 24,110 % 2,931 % 0,015 % 5 21,332 % 2,935 % 0,049 % 6 20,252 % 2,941 % 0,086 % 7 19,674 % 2,952 % 0,128 % 8 18,507 % 2,963 % 0,170 % 9 17,017 % 2,976 % 0,211 % 10 15,601 % 2,989 % 0,254 % 11 14,441 % 3,004 % 0,299 % 12 13,502 % 3,011 % 0,344 % 13 12,729 % 3,018 % 0,388 % 14 12,083 % 3,025 % 0,432 % 15 11,536 % 3,031 % 0,474 % 16 11,069 % 3,034 % 0,516 % 17 10,665 % 3,037 % 0,555 % 18 10,313 % 3,038 % 0,593 % 19 10,003 % 3,037 % 0,628 % 20 9,730 % 3,036 % 0,662 % 21 9,487 % 3,033 % 0,693 % 22 9,269 % 3,029 % 0,722 % 23 9,073 % 3,025 % 0,747 % 24 8,896 % 3,020 % 0,768 % 25 8,735 % 3,015 % 0,786 % 26 8,588 % 3,010 % 0,800 % 27 8,454 % 3,004 % 0,813 % 28 8,331 % 2,999 % 0,828 % 29 8,217 % 2,994 % 0,846 % 30 8,112 % 2,989 % 0,869 % 31 8,015 % 2,984 % 0,897 % 32 7,925 % 2,980 % 0,930 % 33 7,840 % 2,975 % 0,967 % 34 7,761 % 2,970 % 1,006 % 35 7,687 % 2,965 % 1,046 % 36 7,618 % 2,959 % 1,087 % 37 7,553 % 2,952 % 1,129 % 38 7,492 % 2,944 % 1,170 % 39 7,434 % 2,935 % 1,212 % 40 7,379 % 2,924 % 1,253 % 41 7,327 % 2,912 % 1,294 % 42 7,278 % 2,900 % 1,333 % 43 7,231 % 2,888 % 1,372 % 44 7,187 % 2,877 % 1,410 % 45 7,144 % 2,867 % 1,448 % 46 7,104 % 2,858 % 1,484 % 47 7,066 % 2,852 % 1,519 % 48 7,029 % 2,848 % 1,553 % 49 6,993 % 2,846 % 1,587 % 50 6,960 % 2,846 % 1,619 % 51 6,927 % 2,849 % 1,650 % 52 6,896 % 2,855 % 1,681 % 53 6,867 % 2,862 % 1,710 % 54 6,838 % 2,870 % 1,739 % 55 6,810 % 2,880 % 1,767 % 56 6,784 % 2,891 % 1,794 % 57 6,758 % 2,902 % 1,820 % 58 6,733 % 2,914 % 1,845 % 59 6,710 % 2,927 % 1,870 % 60 6,687 % 2,940 % 1,894 % 61 6,664 % 2,953 % 1,917 % 62 6,643 % 2,966 % 1,939 % 63 6,622 % 2,979 % 1,961 % 64 6,602 % 2,992 % 1,982 % 65 6,583 % 3,005 % 2,003 % 66 6,564 % 3,019 % 2,023 % 67 6,545 % 3,032 % 2,042 % 68 6,528 % 3,045 % 2,061 % 69 6,510 % 3,057 % 2,080 % 70 6,494 % 3,070 % 2,097 % 71 6,477 % 3,082 % 2,115 % 72 6,462 % 3,094 % 2,132 % 73 6,446 % 3,106 % 2,148 % 74 6,431 % 3,118 % 2,164 % 75 6,417 % 3,130 % 2,180 % 76 6,403 % 3,141 % 2,195 % 77 6,389 % 3,152 % 2,210 % 78 6,376 % 3,163 % 2,225 % 79 6,363 % 3,174 % 2,239 % 80 6,350 % 3,184 % 2,252 % 81 6,337 % 3,194 % 2,266 % 82 6,325 % 3,205 % 2,279 % 83 6,313 % 3,214 % 2,292 % 84 6,302 % 3,224 % 2,304 % 85 6,291 % 3,233 % 2,317 % 86 6,280 % 3,243 % 2,329 % 87 6,269 % 3,252 % 2,340 % 88 6,258 % 3,261 % 2,352 % 89 6,248 % 3,269 % 2,363 % 90 6,238 % 3,278 % 2,374 % 91 6,228 % 3,286 % 2,384 % 92 6,219 % 3,294 % 2,395 % 93 6,209 % 3,302 % 2,405 % 94 6,200 % 3,310 % 2,415 % 95 6,191 % 3,318 % 2,425 % 96 6,182 % 3,325 % 2,434 % 97 6,174 % 3,333 % 2,444 % 98 6,165 % 3,340 % 2,453 % 99 6,157 % 3,347 % 2,462 % 100 6,149 % 3,354 % 2,471 % 101 6,141 % 3,361 % 2,479 % 102 6,133 % 3,368 % 2,488 % 103 6,126 % 3,374 % 2,496 % 104 6,118 % 3,381 % 2,504 % 105 6,111 % 3,387 % 2,513 % 106 6,104 % 3,393 % 2,520 % 107 6,096 % 3,399 % 2,528 % 108 6,090 % 3,405 % 2,536 % 109 6,083 % 3,411 % 2,543 % 110 6,076 % 3,417 % 2,550 % 111 6,070 % 3,423 % 2,558 % 112 6,063 % 3,428 % 2,565 % 113 6,057 % 3,434 % 2,572 % 114 6,051 % 3,439 % 2,578 % 115 6,044 % 3,444 % 2,585 % 116 6,038 % 3,450 % 2,592 % 117 6,032 % 3,455 % 2,598 % 118 6,027 % 3,460 % 2,604 % 119 6,021 % 3,465 % 2,611 % 120 6,015 % 3,470 % 2,617 % 121 6,010 % 3,474 % 2,623 % 122 6,004 % 3,479 % 2,629 % 123 5,999 % 3,484 % 2,635 % 124 5,994 % 3,488 % 2,640 % 125 5,989 % 3,493 % 2,646 % 126 5,984 % 3,497 % 2,652 % 127 5,979 % 3,502 % 2,657 % 128 5,974 % 3,506 % 2,662 % 129 5,969 % 3,510 % 2,668 % 130 5,964 % 3,514 % 2,673 % 131 5,959 % 3,518 % 2,678 % 132 5,955 % 3,522 % 2,683 % 133 5,950 % 3,526 % 2,688 % 134 5,946 % 3,530 % 2,693 % 135 5,941 % 3,534 % 2,698 % 136 5,937 % 3,538 % 2,703 % 137 5,933 % 3,541 % 2,708 % 138 5,928 % 3,545 % 2,712 % 139 5,924 % 3,549 % 2,717 % 140 5,920 % 3,552 % 2,721 % 141 5,916 % 3,556 % 2,726 % 142 5,912 % 3,559 % 2,730 % 143 5,908 % 3,563 % 2,734 % 144 5,904 % 3,566 % 2,739 % 145 5,900 % 3,569 % 2,743 % 146 5,897 % 3,573 % 2,747 % 147 5,893 % 3,576 % 2,751 % 148 5,889 % 3,579 % 2,755 % 149 5,886 % 3,582 % 2,759 % 150 5,882 % 3,585 % 2,763 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 33 5 0 26 1 2 0 0 40 5 0 43 1 3 0 1 46 5 2 49 0 4 0 3 49 5 4 50 0 5 0 4 53 5 5 53 0 6 1 5 56 5 7 55 0 7 2 6 59 5 9 56 0 8 3 7 61 5 12 55 0 9 3 8 63 5 13 52 0 10 4 8 65 5 14 52 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 411 4 17 2 0 0 0 0 253 4 24 3 1 0 0 0 224 4 26 4 3 0 0 0 194 4 27 5 4 0 0 0 177 4 29 6 5 0 0 0 174 4 30 7 6 0 0 0 171 4 31 8 7 0 1 0 175 2 32 9 8 1 2 0 177 1 32 10 8 1 3 0 179 4 32 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 17 0 4 2 14 12 12 0 24 0 4 3 18 15 15 0 26 0 4 4 20 17 17 0 27 0 4 5 22 19 19 0 29 0 4 6 24 20 21 0 30 0 4 7 25 22 22 0 31 0 4 8 27 23 24 1 32 0 4 9 28 24 25 2 32 0 4 10 29 25 25 3 32 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 26 9 13 20 5 0 0 2 43 18 17 23 12 0 0 3 49 20 19 27 15 0 0 4 50 21 20 32 17 0 0 5 53 23 22 35 19 0 0 6 55 24 23 38 21 0 0 7 56 26 25 40 22 0 0 8 55 27 26 41 24 0 0 9 52 29 26 42 25 0 0 10 52 26 26 42 25 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 10 0 0 9 2 0 18 0 10 0 0 9 3 1 30 0 10 0 0 9 4 2 38 0 10 0 0 10 5 2 39 0 10 0 0 10 6 3 43 0 10 0 0 10 7 3 45 0 10 0 0 10 8 7 43 0 10 0 0 10 9 5 40 0 10 1 0 10 10 5 42 0 10 1 0 10 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 4 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 6 14 0 4 5 0 2 0 5 15 0 4 6 0 5 0 6 15 0 4 7 0 8 0 8 16 0 4 8 0 12 0 9 16 0 4 9 0 18 0 9 16 0 4 10 0 18 0 10 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 46 123 237 568 1 182 2 6 21 46 123 237 568 971 3 7 23 47 116 233 565 805 4 8 25 50 118 232 563 675 5 10 28 55 120 232 563 572 6 11 30 58 125 232 563 563 7 12 33 60 128 232 563 563 8 12 33 60 126 232 563 563 9 12 34 60 125 232 563 563 10 13 35 60 125 232 563 563 11 13 36 60 125 232 563 563 12 14 37 60 125 232 563 563 13 14 38 60 125 232 563 563 14 14 38 60 125 232 563 563 15 14 38 60 125 232 563 563 16 14 38 60 125 232 563 563 17 14 38 60 125 232 563 563 18 14 38 60 125 232 563 563 19 14 38 60 125 232 563 563 20 15 38 60 125 232 563 563 21 15 38 60 125 232 563 563 22 16 38 60 125 232 563 563 23 17 38 60 125 232 563 563 24 18 38 60 125 232 563 563 25 18 38 60 125 232 563 563 26 19 38 60 125 232 563 563 27 20 38 60 125 232 563 563 28 21 38 60 125 232 563 563 29 21 38 60 125 232 563 563 30 22 38 60 125 232 563 563 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 26 51 128 242 574 1 223 2 13 28 53 130 244 576 1 006 3 15 31 55 123 241 572 834 4 16 33 57 125 240 571 698 5 17 35 62 128 239 571 591 6 17 37 65 132 238 570 570 7 18 39 66 134 238 569 569 8 18 39 65 132 237 569 569 9 17 39 65 130 237 569 569 10 17 40 64 130 236 568 568 11 17 41 64 129 236 568 568 12 17 41 64 129 235 567 567 13 17 41 63 128 235 566 566 14 17 41 62 127 234 566 566 15 16 40 62 127 234 565 565 16 16 40 61 126 233 565 565 17 15 39 61 126 233 565 565 18 15 39 61 126 233 565 565 19 15 39 61 126 233 565 565 20 16 40 62 127 233 565 565 21 16 40 62 127 234 565 565 22 17 40 62 127 234 565 565 23 18 40 62 127 234 566 566 24 18 40 62 127 234 566 566 25 19 41 62 127 234 566 566 26 19 41 62 127 234 566 566 27 21 41 62 127 234 566 566 28 21 41 62 127 234 566 566 29 22 41 62 127 234 566 566 30 22 41 62 127 234 566 566 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 46 123 237 568 1 182 2 6 20 46 123 237 568 970 3 7 23 47 116 233 564 805 4 8 25 50 117 232 563 675 5 9 28 55 120 232 563 572 6 11 30 58 125 232 563 563 7 12 33 60 128 232 563 563 8 12 33 60 126 232 563 563 9 12 34 59 125 232 563 563 10 13 35 60 125 232 563 563 11 13 36 60 125 232 563 563 12 14 37 60 125 232 563 563 13 14 38 60 125 232 563 563 14 14 38 60 125 232 563 563 15 14 38 60 125 232 563 563 16 14 38 60 125 232 563 563 17 14 38 60 125 232 563 563 18 14 38 60 125 232 563 563 19 14 38 60 125 232 563 563 20 15 38 60 125 232 563 563 21 15 38 60 125 232 563 563 22 16 38 60 125 232 563 563 23 17 38 60 125 232 563 563 24 18 38 60 125 232 563 563 25 18 38 60 125 232 563 563 26 19 38 60 125 232 563 563 27 20 38 60 125 232 563 563 28 21 38 60 125 232 563 563 29 21 38 60 125 232 563 563 30 22 38 60 125 232 563 563 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 83 98 123 201 314 646 1 194 2 79 94 119 196 310 642 992 3 83 99 123 191 309 640 827 4 81 98 123 191 305 637 696 5 80 99 125 191 302 634 634 6 79 99 127 194 300 632 632 7 78 99 126 194 298 630 630 8 77 98 125 191 297 628 628 9 76 98 123 189 295 627 627 10 73 95 120 185 292 623 623 11 70 94 117 182 289 620 620 12 69 93 116 181 287 619 619 13 69 93 115 180 286 618 618 14 69 92 114 179 286 618 618 15 68 92 114 179 286 617 617 16 67 91 113 178 285 617 617 17 67 91 113 178 284 616 616 18 66 90 112 177 284 615 615 19 65 89 111 176 283 615 615 20 65 89 110 176 282 614 614 21 64 88 110 175 282 613 613 22 63 87 109 174 281 612 612 23 62 86 108 173 280 611 611 24 61 85 107 172 279 610 610 25 60 84 106 171 278 609 609 26 59 83 105 170 277 608 608 27 58 82 104 169 276 607 607 28 57 81 103 168 274 606 606 29 56 80 102 167 273 605 605 30 55 79 101 166 272 604 604 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 50 127 240 572 1 181 2 11 26 51 129 242 574 972 3 13 29 54 122 240 571 806 4 15 32 57 125 239 571 676 5 17 35 62 128 239 571 574 6 18 38 66 132 239 571 571 7 19 40 67 135 239 570 570 8 18 40 66 133 238 570 570 9 18 40 66 131 238 569 569 10 18 41 65 131 237 569 569 11 18 42 65 130 237 569 569 12 18 42 65 130 236 568 568 13 19 42 64 129 236 568 568 14 18 42 64 129 236 568 568 15 18 42 64 129 236 567 567 16 18 42 63 128 235 567 567 17 18 41 63 128 235 567 567 18 18 41 63 128 235 567 567 19 18 42 63 128 235 567 567 20 18 42 64 129 236 567 567 21 18 42 64 129 236 568 568 22 19 43 64 129 236 568 568 23 19 43 65 130 236 568 568 24 19 43 65 130 236 568 568 25 19 43 65 130 236 568 568 26 19 43 65 130 236 568 568 27 20 43 65 130 236 568 568 28 21 43 65 130 236 568 568 29 21 43 64 129 236 568 568 30 22 43 64 129 236 568 568 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 51 66 91 168 282 613 1 190 2 55 69 95 172 286 617 978 3 60 76 100 169 286 618 812 4 64 81 105 173 287 619 683 5 66 84 111 177 288 620 620 6 67 87 115 181 288 620 620 7 68 88 116 183 287 619 619 8 66 88 114 181 286 618 618 9 65 87 113 178 285 616 616 10 64 87 111 176 283 615 615 11 63 86 110 175 282 613 613 12 62 86 108 173 280 612 612 13 61 85 107 172 279 610 610 14 60 84 105 170 277 609 609 15 58 82 104 169 276 608 608 16 57 81 103 168 275 607 607 17 56 80 102 167 274 606 606 18 56 80 101 166 273 605 605 19 55 79 101 166 272 604 604 20 54 78 100 165 272 604 604 21 54 78 99 164 271 603 603 22 53 77 99 164 270 602 602 23 52 76 98 163 270 601 601 24 51 75 97 162 269 600 600 25 50 74 96 161 268 600 600 26 50 73 95 160 267 599 599 27 49 73 94 159 266 598 598 28 48 72 94 159 265 597 597 29 47 71 93 158 265 596 596 30 46 70 92 157 264 595 595 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 45 122 236 568 1 181 2 5 20 45 122 236 568 970 3 6 22 46 115 232 564 804 4 7 24 49 117 231 563 674 5 9 27 54 120 231 563 572 6 10 29 58 124 231 563 563 7 11 32 59 127 231 563 563 8 11 32 59 125 231 563 563 9 11 33 59 124 231 563 563 10 12 35 59 124 231 563 563 11 12 36 59 124 231 563 563 12 13 36 59 124 231 563 563 13 13 37 59 124 231 563 563 14 13 37 59 124 231 563 563 15 13 37 59 124 231 563 563 16 13 37 59 124 231 563 563 17 13 37 59 124 231 563 563 18 14 37 59 124 231 563 563 19 14 37 59 124 231 563 563 20 15 37 59 124 231 563 563 21 15 37 59 124 231 563 563 22 16 37 59 124 231 563 563 23 17 37 59 124 231 563 563 24 18 37 59 124 231 563 563 25 18 37 59 124 231 563 563 26 19 37 59 124 231 563 563 27 20 37 59 124 231 563 563 28 21 37 59 124 231 563 563 29 21 37 59 124 231 563 563 30 22 37 59 124 231 563 563 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 56 155 255 586 1 205 2 7 25 56 155 255 586 990 3 8 27 56 139 251 582 820 4 10 29 58 128 249 581 687 5 11 31 58 116 248 579 582 6 14 34 62 108 247 578 578 7 16 37 62 101 246 577 577 8 16 38 61 93 244 576 576 9 19 45 64 87 243 575 575 10 18 45 62 84 243 574 574 11 17 44 60 83 242 573 573 12 17 43 61 84 241 573 573 13 17 44 61 84 240 572 572 14 17 44 61 84 239 571 571 15 17 44 61 84 239 570 570 16 17 44 61 84 237 569 569 17 17 44 61 84 236 568 568 18 17 44 61 84 236 567 567 19 17 44 61 84 236 567 567 20 17 44 61 84 236 568 568 21 17 44 61 84 236 568 568 22 17 44 61 84 236 568 568 23 18 44 61 84 236 567 567 24 18 44 61 84 235 567 567 25 18 44 61 84 235 566 566 26 19 44 61 84 234 566 566 27 20 44 61 84 234 565 565 28 21 44 61 84 233 565 565 29 21 44 61 84 233 564 564 30 22 44 61 84 232 564 564 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 101 127 204 317 649 1 250 2 84 99 124 202 315 647 1 030 3 83 99 123 192 309 641 855 4 82 99 124 192 306 637 718 5 81 99 126 192 303 634 634 6 80 99 127 194 301 632 632 7 78 99 126 194 298 630 630 8 76 97 123 190 295 627 627 9 73 95 121 186 293 625 625 10 72 95 119 184 291 623 623 11 71 94 118 183 290 621 621 12 70 93 116 181 288 619 619 13 69 92 114 179 286 618 618 14 67 91 113 178 285 616 616 15 66 90 111 177 283 615 615 16 65 88 110 175 282 614 614 17 63 87 109 174 281 613 613 18 62 86 108 173 280 612 612 19 62 85 107 172 279 611 611 20 61 85 106 171 278 610 610 21 60 84 106 171 277 609 609 22 59 83 105 170 276 608 608 23 58 82 104 169 275 607 607 24 57 81 103 168 274 606 606 25 56 80 102 167 273 605 605 26 55 79 101 166 272 604 604 27 54 78 100 165 271 603 603 28 53 77 99 164 270 602 602 29 52 76 98 163 269 601 601 30 51 75 97 162 268 600 600 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 60 74 100 177 291 622 1 210 2 58 73 99 176 289 621 995 3 58 74 98 167 284 616 827 4 58 75 100 168 282 614 696 5 58 76 103 169 280 612 612 6 57 77 105 171 278 610 610 7 57 77 105 172 276 608 608 8 55 76 103 169 275 606 606 9 53 75 101 167 273 605 605 10 53 75 100 165 272 603 603 11 52 75 99 164 271 602 602 12 52 75 98 163 270 602 602 13 51 75 97 162 269 601 601 14 51 75 97 162 268 600 600 15 50 74 96 161 268 599 599 16 49 73 95 160 267 598 598 17 49 72 94 159 266 598 598 18 48 72 94 159 265 597 597 19 47 71 93 158 265 597 597 20 47 71 93 158 265 596 596 21 47 71 93 158 264 596 596 22 46 70 92 157 264 596 596 23 46 70 92 157 263 595 595 24 45 69 91 156 263 595 595 25 45 69 90 155 262 594 594 26 44 68 90 155 262 593 593 27 43 67 89 154 261 593 593 28 43 67 88 153 260 592 592 29 42 66 88 153 259 591 591 30 41 65 87 152 259 590 590 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 45 71 148 262 593 1 210 2 31 46 71 148 262 594 996 3 31 47 71 140 257 589 826 4 32 49 73 141 255 587 692 5 32 51 78 143 254 586 587 6 33 52 80 147 254 585 585 7 33 54 81 149 253 584 584 8 32 53 80 146 252 583 583 9 31 53 79 145 251 583 583 10 31 54 78 144 250 582 582 11 31 54 78 143 250 581 581 12 31 54 77 142 249 581 581 13 30 54 76 141 248 580 580 14 30 54 76 141 247 579 579 15 29 53 75 140 247 578 578 16 28 52 74 139 246 577 577 17 28 52 73 138 245 577 577 18 27 51 73 138 245 576 576 19 27 51 73 138 245 576 576 20 27 51 73 138 245 576 576 21 27 51 73 138 245 576 576 22 27 51 73 138 245 576 576 23 27 51 73 138 244 576 576 24 27 51 72 137 244 576 576 25 27 50 72 137 244 576 576 26 26 50 72 137 244 575 575 27 26 50 72 137 244 575 575 28 26 50 71 136 243 575 575 29 26 49 71 136 243 575 575 30 25 49 71 136 243 574 574 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 103 217 548 1 174 2 1 5 27 104 218 549 964 3 2 5 28 97 214 546 800 4 3 6 31 99 213 545 670 5 4 9 36 102 213 544 568 6 4 11 39 106 213 544 544 7 5 14 41 109 213 544 544 8 6 14 41 107 213 544 544 9 7 15 41 106 213 544 544 10 8 16 41 106 213 544 544 11 8 19 42 107 214 545 545 12 9 18 41 106 212 544 544 13 10 20 42 107 213 545 545 14 11 20 42 107 213 545 545 15 11 18 40 105 212 544 544 16 12 17 39 104 211 543 543 17 12 17 39 104 211 543 543 18 14 17 39 104 211 543 543 19 14 19 40 105 211 543 543 20 15 19 40 105 212 544 544 21 15 20 41 106 212 544 544 22 16 20 41 106 213 544 544 23 17 22 41 106 213 544 544 24 18 22 41 106 212 544 544 25 18 23 42 106 212 544 544 26 19 23 43 106 212 544 544 27 19 25 45 105 212 544 544 28 21 25 46 105 212 544 544 29 21 26 47 105 212 544 544 30 22 27 48 105 212 544 544 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 87 164 278 610 1 223 2 47 62 87 164 278 610 1 004 3 48 64 88 156 274 605 832 4 48 65 90 158 272 603 697 5 49 67 94 159 271 602 602 6 49 68 96 163 269 601 601 7 49 69 97 164 268 600 600 8 48 69 95 162 267 599 599 9 47 69 94 160 266 598 598 10 46 69 93 159 265 597 597 11 46 69 93 158 264 596 596 12 46 69 92 157 264 595 595 13 45 69 91 156 263 595 595 14 45 69 90 155 262 594 594 15 44 68 90 155 262 593 593 16 43 67 89 154 261 592 592 17 43 66 88 153 260 592 592 18 42 66 88 153 260 591 591 19 42 65 87 152 259 591 591 20 41 65 87 152 259 591 591 21 41 65 87 152 259 590 590 22 41 65 87 152 258 590 590 23 40 64 86 151 258 589 589 24 40 64 86 151 257 589 589 25 39 63 85 150 257 588 588 26 39 63 84 149 256 588 588 27 38 62 84 149 255 587 587 28 37 61 83 148 255 586 586 29 37 61 82 147 254 586 586 30 36 60 82 147 254 585 585 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 56 133 246 578 1 215 2 20 34 60 137 250 582 999 3 24 40 64 133 250 581 829 4 27 45 69 137 251 583 695 5 30 49 76 141 252 584 589 6 29 49 77 144 250 582 582 7 34 55 82 150 254 586 586 8 33 54 81 147 253 584 584 9 34 56 81 147 254 585 585 10 36 59 83 148 255 587 587 11 38 61 84 149 256 588 588 12 39 62 85 150 257 588 588 13 40 63 85 150 257 589 589 14 40 64 86 151 258 589 589 15 40 64 86 151 258 589 589 16 40 63 85 150 257 589 589 17 40 63 85 150 257 589 589 18 39 63 85 150 256 588 588 19 38 62 84 149 256 588 588 20 38 62 84 149 256 588 588 21 38 62 84 149 256 588 588 22 38 62 84 149 256 587 587 23 38 62 84 149 255 587 587 24 37 61 83 148 255 587 587 25 37 61 83 148 254 586 586 26 36 60 82 147 254 586 586 27 36 60 82 147 253 585 585 28 35 59 81 146 253 585 585 29 35 59 81 146 252 584 584 30 34 58 80 145 252 584 584 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 29 55 132 245 577 1 229 2 16 30 56 133 247 578 1 010 3 18 34 58 127 244 575 837 4 19 37 61 129 243 575 701 5 21 39 66 132 243 575 594 6 22 42 70 137 243 575 575 7 23 44 72 139 243 575 575 8 23 45 71 138 243 575 575 9 24 46 71 137 243 575 575 10 24 47 71 137 243 575 575 11 25 48 72 137 244 575 575 12 26 49 72 137 244 575 575 13 26 50 72 137 244 575 575 14 26 50 72 137 244 576 576 15 26 50 72 137 244 576 576 16 26 50 72 137 244 575 575 17 26 50 72 137 244 575 575 18 26 50 72 137 244 575 575 19 26 50 72 137 244 575 575 20 26 50 72 137 244 575 575 21 26 50 72 137 244 575 575 22 26 50 72 137 244 575 575 23 26 50 72 137 243 575 575 24 25 49 71 136 243 575 575 25 25 49 71 136 243 574 574 26 25 49 70 135 242 574 574 27 24 48 70 135 242 573 573 28 24 48 70 135 241 573 573 29 24 48 69 134 241 573 573 30 23 47 69 134 241 572 572 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 167 281 613 1 244 2 53 68 93 170 284 616 1 025 3 57 73 97 166 283 614 851 4 59 76 101 168 283 614 714 5 61 79 106 172 283 615 615 6 63 82 110 177 284 615 615 7 64 84 112 179 283 615 615 8 63 84 111 177 283 614 614 9 63 85 110 176 283 614 614 10 63 86 110 176 282 614 614 11 63 87 110 175 282 614 614 12 63 87 109 174 281 613 613 13 63 87 109 174 280 612 612 14 62 86 108 173 279 611 611 15 61 85 107 172 279 610 610 16 60 84 106 171 278 609 609 17 59 83 105 170 277 609 609 18 59 83 104 169 276 608 608 19 58 82 104 169 275 607 607 20 57 81 103 168 275 606 606 21 57 80 102 167 274 606 606 22 56 80 101 167 273 605 605 23 55 79 101 166 272 604 604 24 54 78 100 165 271 603 603 25 53 77 99 164 271 602 602 26 52 76 98 163 270 601 601 27 51 75 97 162 269 600 600 28 50 74 96 161 268 599 599 29 49 73 95 160 267 599 599 30 49 73 94 159 266 598 598 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 121 198 312 644 1 266 2 85 100 126 203 316 648 1 048 3 87 103 127 196 313 644 872 4 87 104 129 197 311 643 732 5 90 109 136 201 313 644 644 6 92 112 140 207 313 645 645 7 94 114 142 209 313 645 645 8 94 116 142 209 314 646 646 9 95 117 143 208 315 646 646 10 96 118 143 208 315 646 646 11 96 119 142 207 314 646 646 12 95 119 141 207 313 645 645 13 94 118 140 205 312 644 644 14 93 117 139 204 311 642 642 15 92 115 137 202 309 641 641 16 90 114 136 201 308 639 639 17 89 113 134 199 306 638 638 18 87 111 133 198 305 636 636 19 86 110 132 197 303 635 635 20 85 109 130 195 302 634 634 21 83 107 129 194 301 632 632 22 82 106 127 192 299 631 631 23 80 104 126 191 298 629 629 24 79 103 124 189 296 628 628 25 77 101 123 188 295 626 626 26 75 99 121 186 293 625 625 27 74 98 120 185 291 623 623 28 72 96 118 183 290 622 622 29 71 95 117 182 288 620 620 30 69 93 115 180 287 619 619 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 22 48 125 239 570 1 232 2 11 26 51 128 242 574 1 013 3 15 30 55 123 241 572 840 4 18 35 59 127 241 573 703 5 20 39 66 131 242 574 596 6 22 42 70 137 243 575 575 7 24 44 72 139 243 575 575 8 24 45 71 138 243 575 575 9 24 46 71 137 243 575 575 10 24 47 72 137 243 575 575 11 25 48 72 137 243 575 575 12 25 49 71 136 243 575 575 13 25 49 71 136 243 574 574 14 24 48 70 135 242 573 573 15 24 48 69 134 241 573 573 16 23 47 68 133 240 572 572 17 22 46 68 133 240 571 571 18 22 46 68 133 239 571 571 19 22 46 67 132 239 571 571 20 22 46 68 133 239 571 571 21 22 46 68 133 240 571 571 22 22 46 68 133 240 571 571 23 22 46 68 133 240 571 571 24 22 46 68 133 239 571 571 25 22 46 67 133 239 571 571 26 22 46 67 132 239 571 571 27 21 45 67 132 239 571 571 28 21 45 67 132 239 570 570 29 22 45 67 132 239 570 570 30 22 45 67 132 238 570 570 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 94 108 134 211 324 656 1 331 2 94 109 134 211 325 656 1 094 3 95 111 135 203 321 652 907 4 96 113 137 205 319 651 760 5 97 115 142 207 319 650 650 6 97 116 145 211 318 650 650 7 98 118 146 213 317 649 649 8 97 119 145 212 317 649 649 9 96 118 144 210 316 648 648 10 95 118 143 208 315 646 646 11 94 117 141 206 313 644 644 12 93 116 139 204 311 642 642 13 91 115 137 202 309 641 641 14 90 113 135 200 307 639 639 15 88 112 133 198 305 637 637 16 86 109 131 196 303 635 635 17 84 108 130 195 301 633 633 18 82 106 128 193 300 632 632 19 81 105 127 192 298 630 630 20 80 104 126 191 297 629 629 21 79 103 125 190 296 628 628 22 78 102 124 189 295 627 627 23 77 101 122 187 294 626 626 24 75 99 121 186 293 625 625 25 74 98 120 185 292 623 623 26 73 97 119 184 291 622 622 27 72 96 118 183 290 621 621 28 71 95 117 182 288 620 620 29 70 94 116 181 287 619 619 30 69 93 115 180 286 618 618 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 343 358 383 460 574 906 1 341 2 79 94 120 197 310 642 1 098 3 83 99 123 192 309 641 908 4 87 104 128 196 311 642 760 5 89 108 135 200 312 643 644 6 91 111 139 206 312 644 644 7 93 113 141 209 313 644 644 8 94 115 141 208 313 645 645 9 94 116 141 207 314 645 645 10 94 117 141 206 313 645 645 11 95 118 141 206 313 645 645 12 95 119 141 206 313 645 645 13 96 120 142 207 313 645 645 14 97 120 142 207 314 646 646 15 97 121 143 208 315 646 646 16 98 122 144 209 316 647 647 17 99 123 145 210 317 648 648 18 100 124 146 211 318 649 649 19 101 125 147 212 319 650 650 20 102 126 148 213 319 651 651 21 102 126 148 213 320 651 651 22 102 126 147 213 319 651 651 23 101 125 147 212 319 650 650 24 100 124 146 211 318 650 650 25 99 123 145 210 317 649 649 26 98 122 144 209 316 647 647 27 97 121 143 208 315 646 646 28 96 120 142 207 313 645 645 29 94 118 140 205 312 644 644 30 93 117 139 204 311 642 642 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 113 227 558 1 195 2 1 10 36 113 227 558 981 3 2 12 36 105 223 554 812 4 3 14 38 106 221 552 680 5 4 16 43 108 220 551 576 6 4 17 45 112 219 550 550 7 5 19 47 114 218 550 550 8 7 19 45 112 217 549 549 9 7 19 44 110 216 548 548 10 8 20 44 109 216 548 548 11 8 20 44 109 216 547 547 12 9 21 44 109 216 547 547 13 10 22 44 109 216 547 547 14 11 22 44 109 216 548 548 15 11 23 44 109 216 548 548 16 12 23 44 109 216 548 548 17 12 23 45 110 217 548 548 18 14 23 45 110 217 549 549 19 15 24 46 111 218 549 549 20 15 25 47 112 219 550 550 21 16 26 48 113 219 551 551 22 17 26 48 113 220 552 552 23 18 27 49 114 221 552 552 24 18 28 49 114 221 553 553 25 18 28 50 115 222 553 553 26 19 28 50 115 222 554 554 27 20 29 51 116 222 554 554 28 21 29 51 116 223 554 554 29 21 29 51 116 223 555 555 30 22 30 51 116 223 555 555 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 93 170 284 616 1 222 2 54 69 94 171 285 617 1 003 3 55 71 95 164 281 613 831 4 56 73 97 165 279 611 697 5 56 74 101 167 278 610 610 6 57 76 104 171 278 609 609 7 56 77 105 172 276 608 608 8 56 77 104 170 276 607 607 9 55 77 103 168 275 607 607 10 54 77 102 167 273 605 605 11 53 77 100 165 272 604 604 12 52 76 99 164 270 602 602 13 51 75 97 162 269 600 600 14 50 74 95 160 267 599 599 15 48 72 94 159 266 597 597 16 47 70 92 157 264 596 596 17 45 69 91 156 263 595 595 18 44 68 90 155 262 593 593 19 43 67 89 154 261 593 593 20 43 67 89 154 260 592 592 21 42 66 88 153 260 591 591 22 42 66 87 152 259 591 591 23 41 65 87 152 258 590 590 24 40 64 86 151 258 589 589 25 40 63 85 150 257 589 589 26 39 63 85 150 256 588 588 27 38 62 84 149 256 587 587 28 37 61 83 148 255 587 587 29 37 61 83 148 254 586 586 30 36 60 82 147 254 585 585 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 155 232 346 678 1 322 2 116 131 156 233 347 679 1 089 3 119 134 159 227 345 676 903 4 120 137 162 230 344 676 757 5 122 140 167 233 344 676 676 6 123 142 170 237 344 675 675 7 123 144 172 239 343 675 675 8 123 144 170 237 342 674 674 9 122 144 169 235 341 673 673 10 121 144 168 234 340 672 672 11 120 143 167 232 339 670 670 12 119 142 165 230 337 669 669 13 117 141 163 228 335 666 666 14 115 139 161 226 333 664 664 15 113 137 159 224 330 662 662 16 110 134 156 221 328 659 659 17 108 132 154 219 326 657 657 18 106 130 152 217 323 655 655 19 104 128 149 214 321 653 653 20 102 126 148 213 320 651 651 21 100 124 146 211 318 649 649 22 98 122 144 209 316 648 648 23 97 121 142 207 314 646 646 24 95 119 141 206 312 644 644 25 93 117 139 204 311 642 642 26 91 115 137 202 309 640 640 27 90 114 135 200 307 639 639 28 88 112 134 199 305 637 637 29 86 110 132 197 304 636 636 30 85 109 131 196 302 634 634 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 173 187 213 290 404 735 1 330 2 182 197 222 299 413 745 1 110 3 187 203 227 296 413 745 928 4 189 207 231 299 413 745 784 5 191 209 236 301 413 744 744 6 190 210 238 305 411 743 743 7 190 211 238 306 410 741 741 8 188 210 236 303 408 740 740 9 187 209 235 300 407 738 738 10 186 209 233 299 405 737 737 11 185 208 231 297 403 735 735 12 183 206 229 294 401 732 732 13 180 204 226 291 398 729 729 14 177 201 223 288 395 726 726 15 174 198 220 285 391 723 723 16 171 195 216 281 388 720 720 17 167 191 213 278 385 717 717 18 164 188 210 275 382 714 714 19 161 185 207 272 379 710 710 20 158 182 204 269 376 707 707 21 155 179 201 266 373 704 704 22 152 176 198 263 369 701 701 23 149 173 195 260 366 698 698 24 146 170 191 256 363 695 695 25 143 166 188 253 360 692 692 26 139 163 185 250 357 689 689 27 137 160 182 247 354 686 686 28 134 158 179 244 351 683 683 29 131 155 177 242 348 680 680 30 128 152 174 239 346 677 677 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 28 43 69 146 259 591 1 239 2 29 44 70 147 260 592 1 017 3 31 46 71 139 257 588 843 4 31 49 73 141 255 587 707 5 32 51 78 143 255 586 599 6 33 52 80 147 254 585 585 7 33 54 81 149 253 585 585 8 32 53 80 146 252 583 583 9 31 53 79 144 251 582 582 10 31 54 78 143 250 582 582 11 31 54 77 143 249 581 581 12 31 54 77 142 249 580 580 13 30 54 76 141 248 580 580 14 30 54 76 141 248 579 579 15 30 54 75 140 247 579 579 16 30 53 75 140 247 579 579 17 29 53 75 140 247 579 579 18 29 53 75 140 247 579 579 19 30 53 75 140 247 579 579 20 30 54 75 140 247 579 579 21 30 54 75 140 247 579 579 22 30 54 75 140 247 579 579 23 30 53 75 140 247 579 579 24 29 53 75 140 247 578 578 25 29 53 75 140 247 578 578 26 29 53 75 140 246 578 578 27 29 53 74 139 246 578 578 28 28 52 74 139 246 577 577 29 28 52 74 139 246 577 577 30 28 52 73 138 245 577 577 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 39 65 142 256 587 1 254 2 27 41 67 144 257 589 1 029 3 29 45 69 138 255 587 852 4 32 49 73 141 255 587 713 5 34 52 79 145 256 588 604 6 35 55 83 150 256 588 588 7 37 58 85 153 257 588 588 8 37 58 85 151 257 588 588 9 37 59 85 150 257 589 589 10 38 61 85 151 257 589 589 11 39 62 86 151 258 589 589 12 40 63 86 151 258 589 589 13 40 64 86 151 258 589 589 14 40 64 86 151 258 589 589 15 40 64 86 151 257 589 589 16 39 63 85 150 257 589 589 17 39 63 85 150 257 589 589 18 39 63 85 150 257 589 589 19 39 63 85 150 257 589 589 20 40 64 86 151 257 589 589 21 40 64 86 151 257 589 589 22 40 64 86 151 257 589 589 23 40 64 85 150 257 589 589 24 39 63 85 150 257 589 589 25 39 63 85 150 257 588 588 26 39 63 84 149 256 588 588 27 38 62 84 149 256 587 587 28 38 62 83 148 255 587 587 29 37 61 83 148 255 586 586 30 37 61 82 147 254 586 586 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 125 140 165 242 356 687 1 351 2 123 138 164 241 354 686 1 114 3 123 139 163 232 350 681 922 4 124 141 165 233 348 679 772 5 124 143 170 235 347 678 678 6 124 143 172 238 345 677 677 7 124 145 172 240 344 675 675 8 123 145 171 237 343 675 675 9 122 144 169 235 342 673 673 10 122 145 169 234 341 673 673 11 122 145 168 234 340 672 672 12 121 145 167 232 339 671 671 13 120 144 166 231 338 669 669 14 119 143 165 230 336 668 668 15 117 141 162 228 334 666 666 16 115 139 160 225 332 664 664 17 112 136 158 223 329 661 661 18 110 134 155 220 327 659 659 19 107 131 153 218 325 657 657 20 105 129 151 216 323 654 654 21 103 127 149 214 321 652 652 22 101 125 147 212 318 650 650 23 99 123 144 209 316 648 648 24 96 120 142 207 314 646 646 25 94 118 140 205 312 643 643 26 92 116 138 203 310 641 641 27 90 114 136 201 308 639 639 28 88 112 134 199 306 637 637 29 86 110 132 197 304 635 635 30 84 108 130 195 302 633 633 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 113 226 558 1 221 2 1 12 38 115 228 560 1 004 3 2 16 40 109 226 558 832 4 3 20 44 112 226 558 697 5 5 23 50 116 227 559 591 6 6 26 54 121 227 559 559 7 8 29 56 124 228 559 559 8 8 29 56 122 228 559 559 9 8 30 56 121 228 559 559 10 8 31 56 121 228 559 559 11 9 32 55 121 227 559 559 12 10 33 55 120 227 559 559 13 10 33 55 120 227 558 558 14 11 33 55 120 227 558 558 15 12 33 55 120 226 558 558 16 12 32 54 119 226 558 558 17 14 32 54 119 226 558 558 18 14 32 54 119 226 558 558 19 15 33 55 120 226 558 558 20 15 33 55 120 227 559 559 21 16 34 56 121 227 559 559 22 17 34 56 121 228 559 559 23 18 34 56 121 228 560 560 24 18 35 57 122 228 560 560 25 19 35 57 122 229 560 560 26 19 35 57 122 229 560 560 27 21 35 57 122 229 561 561 28 21 35 57 122 229 561 561 29 22 36 57 122 229 561 561 30 22 36 57 122 229 561 561 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 75 152 266 598 1 221 2 36 50 76 153 267 598 1 002 3 36 52 76 144 262 593 830 4 36 53 77 145 260 591 695 5 36 55 81 147 258 590 590 6 39 58 86 153 260 591 591 7 36 57 84 152 256 588 588 8 40 61 88 154 260 591 591 9 39 61 87 152 259 590 590 10 34 57 81 146 253 585 585 11 30 53 76 141 248 580 580 12 27 50 73 138 245 576 576 13 24 48 70 135 242 574 574 14 23 47 68 133 240 572 572 15 21 45 67 132 239 570 570 16 20 43 65 130 237 569 569 17 19 43 64 129 236 568 568 18 18 42 64 129 236 567 567 19 18 41 63 128 235 567 567 20 18 42 63 128 235 567 567 21 18 42 63 128 235 567 567 22 18 42 63 128 235 567 567 23 18 42 63 128 235 567 567 24 18 42 63 128 235 567 567 25 19 41 63 128 235 567 567 26 19 41 63 128 235 567 567 27 21 41 63 128 235 566 566 28 21 41 63 128 235 566 566 29 21 41 63 128 235 566 566 30 22 41 63 128 234 566 566 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 192 206 232 309 423 754 1 786 2 189 204 229 306 420 752 1 441 3 186 202 226 294 412 743 1 180 4 183 200 224 292 406 738 969 5 179 198 225 290 401 733 800 6 176 195 223 290 397 728 728 7 173 193 221 288 392 724 724 8 168 190 216 283 388 720 720 9 164 186 212 277 384 716 716 10 161 183 208 273 380 711 711 11 157 180 204 269 376 707 707 12 154 177 200 265 372 703 703 13 150 174 196 261 368 699 699 14 147 170 192 257 364 696 696 15 143 167 189 254 361 692 692 16 140 164 185 250 357 689 689 17 136 160 182 247 354 686 686 18 134 157 179 244 351 683 683 19 131 155 176 242 348 680 680 20 128 152 174 239 346 677 677 21 125 149 171 236 343 675 675 22 123 147 169 234 340 672 672 23 120 144 166 231 338 669 669 24 118 142 164 229 335 667 667 25 115 139 161 226 333 665 665 26 113 137 159 224 330 662 662 27 111 135 156 221 328 660 660 28 109 132 154 219 326 658 658 29 106 130 152 217 324 655 655 30 104 128 150 215 322 653 653 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 26 51 108 244 576 1 237 2 8 26 51 108 244 576 1 018 3 9 29 53 103 242 574 843 4 12 34 56 100 243 574 706 5 16 40 61 103 244 575 597 6 18 43 65 99 244 576 576 7 19 45 64 92 245 576 576 8 17 44 64 91 245 577 577 9 17 45 66 95 245 577 577 10 19 48 68 99 245 577 577 11 21 50 70 102 245 577 577 12 23 53 71 103 245 577 577 13 24 54 72 103 245 577 577 14 24 55 72 103 245 577 577 15 24 55 72 103 245 577 577 16 24 55 72 103 245 576 576 17 24 55 72 103 245 577 577 18 24 55 72 103 245 577 577 19 24 55 72 103 245 577 577 20 24 55 72 103 245 577 577 21 24 55 72 103 246 577 577 22 24 55 72 103 246 578 578 23 24 55 72 103 246 578 578 24 24 55 72 103 246 578 578 25 24 55 72 103 246 578 578 26 24 55 72 103 246 577 577 27 24 55 72 103 246 577 577 28 24 55 72 103 246 577 577 29 24 55 72 103 245 577 577 30 24 55 72 103 245 577 577 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 91 204 536 1 187 2 1 5 12 89 203 534 973 3 2 5 12 80 198 529 806 4 3 6 13 81 195 527 674 5 4 7 18 83 195 526 571 6 4 8 21 88 194 526 526 7 5 8 22 90 194 526 526 8 6 9 22 88 194 525 525 9 7 11 22 87 194 526 526 10 8 11 22 87 194 526 526 11 8 12 23 87 194 526 526 12 9 12 24 88 194 526 526 13 10 14 26 88 195 526 526 14 11 14 27 88 195 527 527 15 11 15 29 89 195 527 527 16 12 16 30 89 195 527 527 17 12 17 31 89 196 528 528 18 14 17 33 90 196 528 528 19 14 19 34 90 197 529 529 20 15 19 35 91 198 529 529 21 15 20 36 91 198 530 530 22 16 20 38 92 199 530 530 23 17 22 40 92 199 531 531 24 18 22 41 93 199 531 531 25 18 23 42 93 200 531 531 26 19 23 43 93 200 531 531 27 19 25 45 93 200 531 531 28 21 25 46 93 200 531 531 29 21 26 47 93 200 532 532 30 22 27 48 93 200 532 532 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 165 303 3 035 2 1 15 21 44 165 340 2 254 3 1 15 24 49 160 352 1 700 4 1 16 27 53 157 351 1 314 5 2 18 30 55 157 342 1 042 6 3 21 33 58 157 329 846 7 4 24 35 60 157 313 700 8 5 24 36 63 157 297 589 9 5 25 37 66 157 280 502 10 5 26 39 68 157 263 433 11 5 26 39 69 157 250 376 12 6 26 39 69 157 250 330 13 6 26 39 69 157 250 291 14 6 26 39 69 157 250 258 15 6 26 40 69 157 250 250 16 8 26 43 69 157 250 250 17 8 26 46 69 157 250 250 18 8 26 48 69 157 250 250 19 9 26 50 69 157 250 250 20 9 26 53 69 157 250 250 21 9 26 55 69 157 250 250 22 10 26 58 69 157 250 250 23 10 26 61 69 157 250 250 24 12 26 63 69 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 72 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 14 26 76 78 157 250 250 30 14 27 78 79 157 250 250 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 26 49 171 313 3 148 2 8 22 29 51 173 352 2 343 3 8 23 31 57 167 364 1 765 4 8 24 34 60 165 363 1 363 5 9 25 37 62 164 353 1 079 6 9 28 39 65 164 339 874 7 11 30 41 66 163 322 723 8 10 30 41 68 163 305 607 9 10 30 42 71 162 287 517 10 10 31 44 72 162 270 445 11 10 31 44 73 161 254 386 12 9 30 43 72 161 254 338 13 8 29 42 72 160 253 298 14 8 29 42 71 160 253 264 15 8 28 41 71 159 252 252 16 8 28 44 70 159 251 251 17 8 28 46 70 158 251 251 18 8 27 49 70 158 251 251 19 9 27 51 70 158 251 251 20 9 28 54 70 159 252 252 21 9 28 57 71 159 252 252 22 10 28 59 71 159 252 252 23 11 29 62 71 159 252 252 24 12 29 65 71 160 252 252 25 12 29 67 71 160 252 252 26 12 29 70 73 160 252 252 27 13 29 72 74 160 252 252 28 13 29 74 77 160 252 252 29 14 29 77 79 160 252 252 30 14 29 79 81 160 252 252 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 165 303 3 035 2 1 15 21 44 165 340 2 254 3 1 15 24 49 160 352 1 700 4 1 16 27 53 157 351 1 314 5 2 18 30 54 157 342 1 042 6 3 21 32 58 157 329 845 7 4 23 34 60 157 313 700 8 4 24 36 62 157 297 589 9 5 25 37 66 157 280 502 10 5 26 39 68 157 263 433 11 5 26 39 68 157 250 376 12 6 26 39 69 157 250 329 13 6 26 39 69 157 250 290 14 6 26 39 69 157 250 258 15 6 26 40 69 157 250 250 16 8 26 43 69 157 250 250 17 8 26 46 69 157 250 250 18 8 26 48 69 157 250 250 19 9 26 50 69 157 250 250 20 9 26 53 69 157 250 250 21 9 26 55 69 157 250 250 22 10 26 58 69 157 250 250 23 10 26 61 69 157 250 250 24 12 26 63 69 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 72 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 76 78 157 250 250 30 14 27 78 79 157 250 250 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 78 92 99 121 243 338 3 070 2 74 88 94 117 238 347 2 307 3 76 91 99 125 235 362 1 748 4 73 89 100 126 230 362 1 355 5 72 89 101 125 228 354 1 077 6 71 89 101 126 226 340 874 7 71 90 101 126 223 325 725 8 69 89 101 128 222 315 610 9 69 89 101 129 221 314 521 10 65 86 99 128 217 310 449 11 63 83 96 126 214 307 390 12 61 82 95 124 213 306 341 13 60 81 94 124 212 305 305 14 60 81 94 123 211 304 304 15 59 80 93 123 211 304 304 16 59 80 93 122 210 303 303 17 58 79 92 121 210 303 303 18 57 78 91 121 209 302 302 19 57 77 90 120 208 301 301 20 56 77 90 119 208 301 301 21 55 76 89 119 207 300 300 22 54 75 88 118 206 299 299 23 53 74 87 117 205 298 298 24 52 73 86 116 204 297 297 25 51 72 85 115 203 296 296 26 50 71 84 114 202 295 295 27 49 70 83 113 201 294 294 28 48 69 82 112 200 293 293 29 47 68 81 110 199 292 292 30 46 67 81 109 198 291 291 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 18 25 48 169 303 3 035 2 6 20 27 49 171 340 2 257 3 7 22 30 55 166 353 1 703 4 7 23 34 60 164 352 1 317 5 9 25 37 62 164 343 1 045 6 10 28 40 65 164 330 848 7 11 30 41 67 164 314 702 8 11 31 42 69 164 298 591 9 11 31 43 72 163 281 504 10 11 32 44 73 163 264 434 11 11 31 44 74 162 255 378 12 10 31 44 74 162 255 331 13 10 31 44 73 162 254 292 14 10 30 43 73 161 254 259 15 9 30 43 73 161 254 254 16 9 30 43 72 161 253 253 17 9 30 46 72 161 253 253 18 9 30 49 72 161 253 253 19 9 30 51 72 161 253 253 20 9 30 53 73 161 254 254 21 10 31 56 73 161 254 254 22 10 31 58 73 162 254 254 23 11 31 61 73 162 255 255 24 12 31 64 73 162 255 255 25 12 31 66 73 162 255 255 26 12 31 69 73 162 255 255 27 13 31 71 74 162 255 255 28 13 31 73 76 162 255 255 29 14 31 77 79 162 255 255 30 14 31 79 81 162 254 254 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 46 60 66 89 210 305 3 057 2 50 64 70 93 214 342 2 273 3 54 68 77 102 213 355 1 717 4 56 72 82 108 213 355 1 330 5 58 74 86 111 214 347 1 056 6 59 77 89 114 213 334 858 7 60 79 90 116 213 318 711 8 59 79 90 117 212 304 598 9 58 78 90 119 210 303 510 10 57 77 90 119 209 301 440 11 55 76 89 118 207 300 383 12 54 75 88 117 205 298 335 13 52 73 86 116 204 297 297 14 51 72 85 114 203 295 295 15 50 71 84 113 201 294 294 16 49 69 82 112 200 293 293 17 48 69 82 111 199 292 292 18 47 68 81 110 199 291 291 19 46 67 80 110 198 291 291 20 46 66 79 109 197 290 290 21 45 66 79 108 197 289 289 22 44 65 78 108 196 289 289 23 43 64 77 107 195 288 288 24 42 63 76 106 194 287 287 25 42 63 76 105 193 286 286 26 41 62 75 104 192 285 285 27 40 61 74 103 192 284 284 28 39 60 75 102 191 284 284 29 38 59 77 102 190 283 283 30 37 58 79 101 189 282 282 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 20 43 165 303 3 033 2 0 14 20 43 165 339 2 253 3 1 14 23 48 159 352 1 699 4 1 15 26 52 156 351 1 313 5 2 17 29 54 156 342 1 041 6 2 20 32 57 156 328 845 7 4 23 34 59 156 313 699 8 4 23 35 62 156 296 588 9 4 24 36 65 156 280 502 10 4 25 38 67 156 263 432 11 5 25 38 68 156 249 376 12 6 25 38 68 156 249 329 13 6 25 38 68 156 249 290 14 6 25 38 68 156 249 257 15 6 25 40 68 156 249 249 16 8 25 43 68 156 249 249 17 8 25 46 68 156 249 249 18 8 25 48 68 156 249 249 19 9 25 50 68 156 249 249 20 9 25 53 68 156 249 249 21 9 25 55 68 156 249 249 22 10 25 58 68 156 249 249 23 10 26 61 68 156 249 249 24 12 26 63 68 156 249 249 25 12 26 66 69 156 249 249 26 12 26 68 71 156 249 249 27 13 26 71 74 156 249 249 28 13 26 73 76 156 249 249 29 13 26 76 77 156 249 249 30 14 27 78 79 156 249 249 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 45 183 309 3 098 2 0 11 22 45 183 346 2 303 3 1 11 24 50 178 359 1 736 4 1 13 26 56 174 357 1 340 5 2 16 29 59 173 348 1 062 6 2 18 33 60 172 334 861 7 3 21 36 60 171 318 712 8 4 23 37 60 170 301 598 9 7 31 42 58 169 284 510 10 9 34 41 57 168 267 439 11 8 33 41 56 167 260 381 12 7 32 41 56 166 259 334 13 6 31 41 56 166 258 294 14 6 31 41 56 165 258 260 15 6 31 41 56 164 257 257 16 8 31 43 56 163 255 255 17 8 31 46 56 162 254 254 18 8 31 48 56 161 254 254 19 9 31 51 57 161 254 254 20 9 31 53 59 161 254 254 21 9 31 56 62 162 254 254 22 10 31 58 64 161 254 254 23 11 31 61 66 161 254 254 24 12 31 63 68 161 253 253 25 12 31 66 70 160 253 253 26 12 31 68 72 160 252 252 27 13 31 71 74 159 252 252 28 13 31 73 76 159 252 252 29 13 31 75 77 158 251 251 30 14 31 78 80 158 251 251 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 95 102 125 246 341 3 221 2 79 93 100 122 244 360 2 402 3 77 91 100 125 236 374 1 814 4 74 90 101 127 231 373 1 402 5 72 89 101 126 228 363 1 111 6 72 90 101 127 226 349 901 7 71 90 101 126 223 332 746 8 68 88 99 126 221 315 627 9 66 86 99 127 218 311 535 10 65 85 98 127 217 309 461 11 63 84 97 126 215 308 400 12 62 82 95 125 213 306 351 13 60 81 94 123 212 304 309 14 58 79 92 122 210 303 303 15 57 78 91 120 209 302 302 16 56 77 90 119 207 300 300 17 55 76 89 118 206 299 299 18 54 75 88 117 205 298 298 19 53 74 87 116 204 297 297 20 52 73 86 115 204 297 297 21 51 72 85 114 203 296 296 22 50 71 84 113 202 295 295 23 49 70 83 112 201 294 294 24 48 69 82 111 200 293 293 25 47 68 81 110 199 292 292 26 46 67 80 109 198 291 291 27 45 66 79 108 197 290 290 28 44 65 78 107 196 289 289 29 43 64 80 106 195 288 288 30 42 63 82 105 194 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 69 75 98 219 314 3 112 2 54 67 74 97 218 348 2 316 3 52 67 75 100 211 362 1 749 4 51 66 77 103 207 362 1 356 5 49 66 78 103 205 353 1 077 6 49 67 79 104 203 340 875 7 49 68 79 105 202 324 725 8 47 67 79 106 200 307 610 9 46 67 79 107 199 291 520 10 45 66 79 108 197 290 447 11 44 65 78 108 196 289 389 12 44 64 77 107 195 288 340 13 43 64 77 106 195 287 300 14 42 63 76 106 194 287 287 15 41 62 75 105 193 286 286 16 40 61 74 104 192 285 285 17 40 61 74 103 192 284 284 18 39 60 73 103 191 284 284 19 39 59 72 102 190 283 283 20 38 59 72 102 190 283 283 21 38 59 72 102 190 283 283 22 38 59 72 101 189 282 282 23 37 58 71 101 189 282 282 24 37 57 70 100 188 281 281 25 36 57 70 99 188 280 280 26 35 56 70 99 187 280 280 27 35 55 72 98 186 279 279 28 34 55 75 97 186 278 278 29 33 54 78 97 185 278 278 30 33 53 80 96 184 277 277 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 69 190 310 3 112 2 26 40 47 69 191 348 2 316 3 25 40 48 73 184 361 1 747 4 24 40 50 76 181 360 1 350 5 24 41 53 77 180 351 1 070 6 25 43 54 80 179 337 868 7 25 45 55 81 178 321 718 8 25 44 56 83 177 303 603 9 24 45 57 85 177 286 514 10 24 45 58 86 176 269 443 11 23 44 57 87 175 268 385 12 23 43 56 86 174 267 337 13 22 43 56 85 174 266 297 14 21 42 55 84 173 266 266 15 20 41 54 84 172 265 265 16 19 40 53 83 171 264 264 17 19 40 53 82 171 264 264 18 19 39 52 82 170 263 263 19 18 39 52 82 170 263 263 20 18 39 54 82 170 263 263 21 18 39 57 82 170 263 263 22 18 39 59 82 170 263 263 23 18 39 62 82 170 263 263 24 18 39 65 81 170 263 263 25 18 39 67 81 169 262 262 26 17 38 70 81 169 262 262 27 17 38 72 81 169 262 262 28 17 38 75 80 169 262 262 29 17 38 77 80 168 261 261 30 16 37 79 81 168 261 261 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 145 301 3 015 2 0 1 6 25 146 337 2 239 3 1 2 9 30 141 350 1 689 4 1 3 11 34 138 349 1 305 5 2 4 15 36 138 340 1 035 6 2 4 17 39 138 326 840 7 3 6 19 41 138 311 695 8 4 6 22 44 138 295 585 9 4 8 25 47 138 278 498 10 4 9 28 49 138 262 430 11 4 10 30 51 139 246 373 12 6 10 32 49 138 231 327 13 6 12 35 51 139 232 288 14 6 12 38 50 139 232 256 15 6 14 40 49 137 230 230 16 8 14 43 50 136 229 229 17 8 15 46 52 136 229 229 18 8 16 47 54 136 229 229 19 9 17 50 56 137 230 230 20 9 18 53 59 137 230 230 21 9 19 55 60 138 231 231 22 10 20 58 62 138 231 231 23 10 20 60 65 138 231 231 24 11 22 62 67 138 231 231 25 12 22 65 69 138 231 231 26 12 24 67 71 138 231 231 27 13 24 69 72 138 230 230 28 13 25 72 74 139 230 230 29 13 26 75 77 140 230 230 30 14 27 78 79 141 230 230 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 85 207 313 3 147 2 42 56 63 85 207 351 2 337 3 41 56 64 90 201 364 1 761 4 40 56 67 93 197 362 1 359 5 40 57 69 93 196 352 1 077 6 41 59 70 96 195 339 874 7 41 60 71 97 194 322 723 8 40 60 71 98 193 305 608 9 39 60 72 100 192 288 518 10 39 60 73 101 191 284 446 11 38 59 72 101 190 283 387 12 37 58 71 101 189 282 339 13 37 58 71 100 188 281 299 14 36 57 70 99 188 280 280 15 35 56 69 99 187 280 280 16 34 55 68 98 186 279 279 17 34 55 68 97 186 278 278 18 33 54 67 97 185 278 278 19 33 54 67 96 185 277 277 20 33 54 67 96 184 277 277 21 32 53 66 96 184 277 277 22 32 53 66 95 184 277 277 23 32 52 65 95 183 276 276 24 31 52 65 94 183 276 276 25 30 51 67 94 182 275 275 26 30 51 70 93 182 274 274 27 29 50 72 93 181 274 274 28 29 49 74 92 180 273 273 29 28 49 77 91 180 272 272 30 27 48 79 91 179 272 272 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 24 31 54 175 311 3 125 2 15 28 35 58 179 349 2 325 3 17 32 41 66 177 362 1 754 4 20 35 46 72 177 361 1 355 5 22 39 51 75 178 352 1 074 6 21 39 51 76 176 338 871 7 27 46 57 82 179 322 721 8 25 45 57 84 178 305 606 9 27 47 59 87 179 287 516 10 28 49 62 91 180 273 445 11 30 51 64 93 181 274 386 12 30 51 64 94 182 275 338 13 31 52 65 94 183 275 298 14 31 52 65 95 183 276 276 15 31 52 65 95 183 276 276 16 31 52 65 94 183 275 275 17 31 52 65 94 183 275 275 18 30 51 64 93 182 275 275 19 30 51 64 93 181 274 274 20 30 51 64 93 181 274 274 21 30 50 63 93 181 274 274 22 29 50 63 93 181 274 274 23 29 50 63 92 181 274 274 24 29 49 65 92 180 273 273 25 28 49 67 92 180 273 273 26 28 49 70 91 179 272 272 27 27 48 72 91 179 272 272 28 27 48 75 90 178 271 271 29 26 47 77 89 178 271 271 30 26 46 80 89 177 270 270 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 23 30 53 174 314 3 163 2 11 25 31 54 175 353 2 353 3 11 26 35 60 171 366 1 773 4 12 27 38 64 169 364 1 368 5 13 30 42 66 169 354 1 083 6 14 32 44 69 169 340 878 7 16 35 46 71 169 324 726 8 16 36 47 74 169 306 610 9 16 37 49 77 169 289 519 10 17 38 51 79 169 271 447 11 17 38 51 80 169 262 388 12 17 38 51 81 169 262 340 13 17 38 51 81 169 262 299 14 18 38 51 81 169 262 265 15 18 39 52 81 169 262 262 16 17 38 51 81 169 262 262 17 17 38 51 81 169 262 262 18 17 38 51 81 169 262 262 19 17 38 51 81 169 262 262 20 18 38 54 81 169 262 262 21 18 38 57 81 169 262 262 22 17 38 59 81 169 262 262 23 17 38 62 80 169 262 262 24 17 38 65 80 168 261 261 25 16 37 67 80 168 261 261 26 16 37 70 79 168 260 260 27 15 36 72 79 167 260 260 28 15 36 74 78 167 260 260 29 15 36 77 79 167 259 259 30 14 35 79 81 166 259 259 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 65 88 210 318 3 205 2 48 62 68 91 212 358 2 390 3 50 65 74 99 210 372 1 804 4 51 67 78 104 208 371 1 394 5 53 70 82 106 209 361 1 105 6 55 73 84 110 209 347 896 7 56 75 86 112 209 330 741 8 56 75 87 114 208 313 623 9 56 76 88 116 208 301 531 10 56 77 90 118 208 301 457 11 56 77 90 119 207 300 397 12 55 76 89 118 207 300 348 13 54 75 88 117 206 299 306 14 53 74 87 117 205 298 298 15 52 73 86 116 204 297 297 16 51 72 85 115 203 296 296 17 51 72 85 114 202 295 295 18 50 71 84 113 202 294 294 19 49 70 83 113 201 294 294 20 49 69 82 112 200 293 293 21 48 69 82 111 200 292 292 22 47 68 81 110 199 292 292 23 46 67 80 109 198 291 291 24 45 66 79 109 197 290 290 25 44 65 78 108 196 289 289 26 43 64 77 107 195 288 288 27 42 63 76 106 194 287 287 28 42 62 76 105 193 286 286 29 41 62 79 104 192 285 285 30 40 61 82 103 191 284 284 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 119 241 336 3 266 2 80 94 101 124 245 366 2 446 3 80 95 104 129 240 381 1 850 4 79 95 106 132 236 380 1 432 5 82 99 111 135 238 371 1 137 6 84 102 114 139 239 357 923 7 86 105 116 142 239 341 765 8 87 107 118 145 240 332 643 9 88 108 120 149 240 333 548 10 88 109 122 151 240 333 472 11 88 109 122 151 240 332 411 12 87 108 121 150 239 332 360 13 86 107 120 149 237 330 330 14 84 105 118 148 236 329 329 15 83 104 117 146 234 327 327 16 81 102 115 145 233 326 326 17 80 101 114 143 232 324 324 18 79 99 112 142 230 323 323 19 77 98 111 141 229 322 322 20 76 97 110 139 228 320 320 21 74 95 108 138 226 319 319 22 73 94 107 136 225 318 318 23 71 92 105 135 223 316 316 24 70 91 104 133 222 314 314 25 68 89 102 132 220 313 313 26 67 88 101 130 218 311 311 27 65 86 99 128 217 310 310 28 64 84 97 127 215 308 308 29 62 83 96 125 214 307 307 30 61 81 94 124 212 305 305 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 3 17 23 46 167 315 3 172 2 6 20 27 49 171 354 2 360 3 8 23 31 57 167 367 1 779 4 10 26 36 62 167 365 1 373 5 12 29 41 65 168 356 1 087 6 14 32 44 69 168 341 881 7 16 35 46 72 169 325 728 8 16 36 47 74 169 307 612 9 17 37 49 77 169 290 521 10 17 38 51 80 169 272 448 11 17 38 51 80 169 262 390 12 17 38 51 80 169 261 341 13 16 37 50 80 168 261 300 14 16 36 49 79 167 260 266 15 15 36 49 78 167 259 259 16 14 35 48 77 166 259 259 17 14 34 47 77 165 258 258 18 13 34 50 77 165 258 258 19 13 34 52 76 165 258 258 20 13 34 54 76 165 258 258 21 13 34 57 77 165 258 258 22 13 34 60 77 165 258 258 23 13 34 62 77 165 258 258 24 13 34 65 76 165 258 258 25 13 34 67 76 165 258 258 26 13 34 70 76 165 257 257 27 13 34 72 76 164 257 257 28 13 33 75 78 164 257 257 29 14 33 77 79 164 257 257 30 14 33 80 82 164 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 102 109 132 253 348 3 443 2 89 103 109 132 253 381 2 563 3 88 103 111 137 248 396 1 933 4 88 104 114 140 245 394 1 492 5 88 105 117 142 244 384 1 181 6 89 107 119 144 243 368 957 7 90 109 120 146 243 351 790 8 90 110 121 148 243 335 664 9 89 110 122 150 242 334 565 10 88 109 122 151 240 333 486 11 86 107 120 150 238 331 422 12 85 105 118 148 236 329 369 13 83 104 117 146 234 327 327 14 81 102 115 144 232 325 325 15 79 100 113 142 231 323 323 16 77 98 111 140 229 321 321 17 75 96 109 139 227 320 320 18 74 94 107 137 225 318 318 19 72 93 106 136 224 317 317 20 71 92 105 135 223 316 316 21 70 91 104 133 222 315 315 22 69 90 103 132 221 314 314 23 68 89 102 131 220 312 312 24 67 88 101 130 218 311 311 25 66 86 99 129 217 310 310 26 64 85 98 128 216 309 309 27 63 84 97 127 215 308 308 28 62 83 96 126 214 307 307 29 61 82 95 124 213 306 306 30 60 81 94 123 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 338 352 359 381 503 598 3 470 2 75 88 95 118 239 383 2 574 3 77 91 100 125 236 396 1 936 4 79 95 105 131 236 394 1 493 5 81 98 110 134 237 383 1 182 6 83 101 113 138 238 368 958 7 85 104 115 141 238 351 791 8 86 106 117 144 239 332 665 9 87 107 119 147 239 332 566 10 87 107 120 149 239 332 488 11 87 108 121 150 239 331 424 12 87 108 121 150 239 331 371 13 87 108 121 151 239 332 332 14 88 109 122 151 239 332 332 15 88 109 122 152 240 333 333 16 89 110 123 153 241 334 334 17 90 111 124 154 242 335 335 18 92 112 125 155 243 336 336 19 92 113 126 156 244 337 337 20 93 114 127 156 245 338 338 21 93 114 127 157 245 338 338 22 93 114 127 156 245 338 338 23 92 113 126 156 244 337 337 24 92 113 126 155 243 336 336 25 91 112 125 154 242 335 335 26 90 110 123 153 241 334 334 27 88 109 122 152 240 333 333 28 87 108 121 150 239 332 332 29 86 107 120 149 237 330 330 30 84 105 118 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 11 34 155 306 3 072 2 0 5 11 34 155 343 2 281 3 1 5 13 38 149 355 1 718 4 1 5 15 41 146 354 1 326 5 2 6 18 42 145 344 1 050 6 2 8 20 45 144 330 851 7 3 10 21 46 144 314 704 8 4 10 22 48 143 297 591 9 4 10 25 50 142 280 504 10 4 10 28 52 141 264 434 11 5 10 31 53 141 247 377 12 6 10 33 53 141 234 330 13 6 12 35 53 141 234 291 14 6 12 38 53 141 234 258 15 6 14 40 53 142 234 234 16 8 14 43 53 142 234 234 17 8 15 46 54 142 235 235 18 8 16 48 54 142 235 235 19 9 17 50 57 143 236 236 20 9 19 53 59 144 237 237 21 9 19 56 62 145 238 238 22 10 20 58 64 145 238 238 23 10 21 61 65 146 239 239 24 12 22 63 67 147 239 239 25 12 22 66 70 147 240 240 26 12 24 68 72 147 240 240 27 13 25 71 74 148 241 241 28 13 26 73 76 148 241 241 29 14 27 76 78 148 241 241 30 14 27 79 80 149 242 242 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 91 213 313 3 146 2 49 63 70 92 214 351 2 337 3 49 63 72 97 208 363 1 761 4 48 63 74 100 205 362 1 360 5 48 65 77 101 204 353 1 078 6 49 67 78 104 203 339 874 7 49 68 79 104 202 323 724 8 48 68 80 107 201 306 609 9 48 68 80 109 200 293 519 10 47 68 81 109 199 292 447 11 46 67 79 109 197 290 388 12 44 65 78 107 196 289 340 13 42 63 76 106 194 287 300 14 41 62 75 104 193 285 285 15 40 60 73 103 191 284 284 16 38 59 72 101 190 282 282 17 37 58 71 100 188 281 281 18 36 56 69 99 187 280 280 19 35 55 68 98 186 279 279 20 34 55 68 97 186 279 279 21 33 54 67 97 185 278 278 22 33 54 67 96 185 277 277 23 32 53 66 95 184 277 277 24 31 52 65 95 183 276 276 25 31 52 67 94 182 275 275 26 30 51 70 93 182 275 275 27 29 50 72 93 181 274 274 28 29 50 75 92 180 273 273 29 28 49 77 91 180 273 273 30 27 48 80 91 179 272 272 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 110 124 131 153 275 370 3 419 2 111 125 132 154 276 380 2 549 3 112 127 135 160 271 394 1 924 4 113 128 139 165 269 393 1 486 5 114 131 143 167 270 383 1 178 6 115 133 145 170 269 368 956 7 116 135 146 171 269 361 791 8 115 135 146 173 268 361 665 9 114 135 147 175 267 360 566 10 114 135 147 176 266 359 488 11 112 133 146 176 264 357 424 12 111 132 145 174 262 355 371 13 109 129 142 172 260 353 353 14 106 127 140 170 258 351 351 15 104 125 138 167 256 349 349 16 101 122 135 165 253 346 346 17 99 120 133 163 251 344 344 18 97 118 131 160 249 342 342 19 95 116 129 158 247 340 340 20 93 114 127 157 245 338 338 21 92 112 125 155 243 336 336 22 90 111 124 153 241 334 334 23 88 109 122 151 240 332 332 24 86 107 120 149 238 331 331 25 84 105 118 148 236 329 329 26 83 103 116 146 234 327 327 27 81 102 115 144 233 325 325 28 79 100 113 143 231 324 324 29 78 98 111 141 229 322 322 30 76 97 110 139 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 182 188 211 332 427 3 441 2 177 191 197 220 342 436 2 599 3 181 195 204 229 340 435 1 977 4 182 197 208 234 339 432 1 537 5 182 199 211 236 338 431 1 221 6 182 200 212 237 337 430 992 7 183 202 213 238 335 428 821 8 181 201 212 239 334 426 690 9 180 200 212 241 332 425 588 10 179 200 212 241 331 424 506 11 177 198 211 240 329 422 440 12 174 195 208 238 326 419 419 13 172 192 205 235 323 416 416 14 168 189 202 232 320 413 413 15 165 186 199 229 317 410 410 16 162 183 196 225 314 407 407 17 159 180 193 222 310 403 403 18 156 176 189 219 307 400 400 19 152 173 186 216 304 397 397 20 149 170 183 213 301 394 394 21 146 167 180 210 298 391 391 22 143 164 177 207 295 388 388 23 140 161 174 203 292 385 385 24 137 158 171 200 289 381 381 25 134 155 168 197 285 378 378 26 131 152 165 194 282 375 375 27 128 149 162 191 279 372 372 28 125 146 159 188 277 369 369 29 122 143 156 185 274 367 367 30 119 140 153 183 271 364 364 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 24 37 44 67 188 317 3 191 2 24 38 45 68 189 355 2 371 3 24 39 47 73 183 369 1 788 4 24 39 50 76 181 367 1 381 5 24 41 53 77 180 358 1 094 6 25 43 55 80 179 343 887 7 26 45 56 81 178 327 733 8 24 44 56 83 177 309 616 9 24 44 56 85 176 292 525 10 24 44 57 86 175 274 452 11 23 44 57 86 175 268 392 12 22 43 56 86 174 267 343 13 22 43 56 85 173 266 303 14 21 42 55 85 173 266 268 15 21 42 55 84 173 265 265 16 21 42 55 84 172 265 265 17 21 42 55 84 172 265 265 18 21 42 55 84 172 265 265 19 21 42 55 84 172 265 265 20 21 42 55 84 173 265 265 21 21 42 57 84 173 265 265 22 21 42 60 84 173 265 265 23 21 42 62 84 172 265 265 24 21 41 65 84 172 265 265 25 20 41 67 84 172 265 265 26 20 41 70 83 172 265 265 27 20 41 72 83 172 264 264 28 20 40 76 83 171 264 264 29 19 40 78 83 171 264 264 30 19 40 81 82 171 263 263 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 34 40 63 184 321 3 232 2 22 35 42 65 186 359 2 400 3 23 37 46 71 182 372 1 807 4 24 40 50 76 181 370 1 395 5 26 42 54 79 182 360 1 104 6 27 45 57 82 182 346 895 7 29 49 60 85 182 329 740 8 30 49 61 88 182 312 622 9 30 50 62 91 182 294 530 10 31 52 65 93 183 277 456 11 31 52 65 95 183 276 396 12 32 52 65 95 183 276 347 13 31 52 65 95 183 276 306 14 31 52 65 95 183 276 276 15 31 52 65 94 183 276 276 16 31 52 65 94 182 275 275 17 31 52 65 94 182 275 275 18 31 51 64 94 182 275 275 19 31 52 65 94 182 275 275 20 31 52 65 94 183 276 276 21 31 52 65 95 183 276 276 22 31 52 65 94 183 276 276 23 31 52 65 94 183 275 275 24 31 51 66 94 182 275 275 25 30 51 69 94 182 275 275 26 30 51 71 93 182 274 274 27 29 50 74 93 181 274 274 28 29 50 76 92 181 273 273 29 28 49 79 92 180 273 273 30 28 49 82 91 180 272 272 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 120 134 140 163 284 379 3 499 2 119 132 139 162 283 388 2 613 3 117 132 140 165 276 402 1 967 4 116 132 142 168 273 400 1 516 5 116 133 145 169 272 389 1 199 6 116 134 146 171 270 373 971 7 117 136 147 172 269 362 802 8 116 135 147 174 268 361 673 9 115 135 147 176 267 360 572 10 115 135 148 177 267 359 492 11 114 135 148 177 266 359 427 12 113 134 147 176 264 357 373 13 112 132 145 175 263 356 356 14 110 131 144 174 262 355 355 15 108 129 142 171 260 353 353 16 106 127 140 169 258 350 350 17 103 124 137 166 255 348 348 18 101 122 135 164 253 345 345 19 99 120 133 162 250 343 343 20 97 117 130 160 248 341 341 21 94 115 128 158 246 339 339 22 92 113 126 155 244 337 337 23 90 111 124 153 242 334 334 24 88 109 122 151 239 332 332 25 85 106 119 149 237 330 330 26 83 104 117 147 235 328 328 27 81 102 115 145 233 326 326 28 79 100 113 143 231 324 324 29 77 98 111 141 229 322 322 30 75 96 109 139 227 320 320 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 155 313 3 143 2 0 6 13 36 157 351 2 338 3 1 8 17 42 153 364 1 762 4 1 10 21 47 151 362 1 360 5 2 13 25 50 152 353 1 077 6 2 16 28 53 153 339 874 7 3 19 30 56 153 322 723 8 4 20 32 59 153 305 607 9 4 21 33 62 153 288 517 10 4 22 35 64 153 271 445 11 5 22 35 64 153 254 387 12 6 22 35 64 152 245 339 13 6 21 37 64 152 245 299 14 6 21 39 64 152 245 265 15 8 21 41 64 152 245 245 16 8 21 44 63 151 244 244 17 8 21 47 63 152 244 244 18 8 21 49 63 152 244 244 19 9 21 51 63 152 245 245 20 9 21 54 64 152 245 245 21 10 22 57 64 153 246 246 22 10 22 60 65 153 246 246 23 11 23 62 67 154 246 246 24 12 23 65 69 154 247 247 25 12 24 67 71 154 247 247 26 12 24 70 73 154 247 247 27 13 25 72 75 154 247 247 28 13 26 75 77 154 247 247 29 14 27 77 79 155 247 247 30 14 28 80 81 155 247 247 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 73 195 313 3 142 2 31 44 51 74 195 350 2 334 3 29 44 52 78 189 363 1 758 4 28 44 54 80 185 361 1 356 5 28 45 57 81 184 351 1 074 6 31 49 60 86 185 337 870 7 29 48 59 84 181 321 719 8 33 52 64 91 185 303 604 9 32 52 64 93 184 286 514 10 26 47 60 89 178 271 443 11 22 43 56 85 174 266 385 12 18 39 52 82 170 263 337 13 16 37 50 79 168 260 297 14 14 35 48 77 166 258 263 15 12 33 46 76 164 257 257 16 11 32 45 74 162 255 255 17 10 31 46 73 162 254 254 18 9 30 49 73 161 254 254 19 9 30 51 72 161 253 253 20 9 30 54 72 161 253 253 21 9 30 57 72 161 254 254 22 10 30 58 72 161 254 254 23 11 30 61 72 161 253 253 24 12 30 63 72 161 253 253 25 12 30 66 72 160 253 253 26 12 29 68 72 160 253 253 27 13 29 71 74 160 253 253 28 13 29 74 76 160 253 253 29 14 29 77 79 160 253 253 30 14 29 79 81 160 253 253 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 187 201 207 230 351 452 4 713 2 184 198 204 227 348 497 3 456 3 179 194 202 228 339 508 2 574 4 175 191 201 227 332 496 1 944 5 171 188 200 224 327 470 1 497 6 168 186 198 223 322 446 1 197 7 165 184 195 221 318 421 981 8 161 181 192 219 314 406 813 9 157 177 190 218 309 402 681 10 153 174 187 216 305 398 577 11 149 170 183 213 301 394 494 12 145 166 179 209 297 390 427 13 141 162 175 205 293 386 386 14 138 159 172 201 289 382 382 15 134 155 168 198 286 379 379 16 131 152 165 194 283 375 375 17 128 149 162 191 279 372 372 18 125 146 159 188 276 369 369 19 122 143 156 185 274 367 367 20 119 140 153 183 271 364 364 21 117 138 151 180 268 361 361 22 114 135 148 177 266 359 359 23 112 132 145 175 263 356 356 24 109 130 143 172 261 354 354 25 107 127 140 170 258 351 351 26 104 125 138 168 256 349 349 27 102 123 136 165 254 346 346 28 100 121 134 163 251 344 344 29 98 118 131 161 249 342 342 30 95 116 129 159 247 340 340 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 26 53 173 317 3 187 2 0 14 26 53 173 356 2 371 3 1 17 28 57 169 368 1 786 4 1 19 32 62 168 367 1 378 5 2 22 37 68 169 357 1 091 6 4 26 39 69 170 342 884 7 6 30 42 72 170 325 730 8 9 34 46 74 170 308 614 9 10 37 49 76 170 290 522 10 11 38 51 76 170 273 450 11 12 40 52 78 171 263 390 12 13 41 54 79 171 263 342 13 14 42 54 79 171 263 301 14 14 43 55 80 171 263 267 15 14 43 55 80 171 263 263 16 14 43 55 80 170 263 263 17 14 43 55 80 170 263 263 18 14 43 55 80 170 263 263 19 14 43 55 80 170 263 263 20 14 43 55 80 171 264 264 21 14 43 57 80 171 264 264 22 14 43 60 80 171 264 264 23 14 43 62 80 171 264 264 24 14 43 65 80 171 264 264 25 14 43 67 80 171 264 264 26 14 43 70 80 171 264 264 27 14 43 72 80 171 264 264 28 14 43 75 80 171 264 264 29 14 43 77 80 171 264 264 30 14 43 80 81 171 263 263 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 11 133 304 3 049 2 0 1 6 14 131 341 2 262 3 1 2 9 17 124 352 1 703 4 1 3 12 20 121 351 1 314 5 2 4 15 23 120 341 1 040 6 2 5 17 26 120 327 843 7 3 6 19 29 119 312 697 8 4 6 22 30 119 295 586 9 4 8 25 33 119 278 499 10 4 9 28 36 120 261 430 11 4 10 30 38 120 245 374 12 6 10 32 40 120 230 327 13 6 12 35 43 120 216 288 14 6 12 38 46 120 213 256 15 6 14 40 48 121 214 228 16 8 14 43 49 121 214 214 17 8 15 45 52 121 214 214 18 8 16 47 54 122 215 215 19 9 17 50 56 125 215 215 20 9 17 53 59 127 216 216 21 9 19 55 60 128 216 216 22 10 20 57 62 130 217 217 23 10 20 59 64 131 217 217 24 11 22 62 66 134 218 218 25 12 22 65 68 135 218 218 26 12 24 67 70 136 218 218 27 13 24 69 72 138 218 218 28 13 25 72 74 139 218 218 29 13 26 74 77 139 218 218 30 14 27 78 79 141 218 218 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 13 Euro Belgium 13 Euro Cyprus 13 Euro Estonia 13 Euro Finland 13 Euro France 13 Euro Germany 13 Euro Greece 13 Euro Ireland 13 Euro Italy 13 Euro Latvia 13 Euro Lithuania 13 Euro Luxembourg 13 Euro Malta 13 Euro Netherlands 13 Euro Portugal 13 Euro Slovakia 13 Euro Slovenia 13 Euro Spain 13 Czech koruna Czech Republic 8 Danish krone Denmark 31 Forint Hungary 3 Krona Sweden 5 Kuna Croatia 7 Lev Bulgaria  9 Pound sterling United Kingdom 21 Romanian leu Romania 2 Zloty Poland 6 KrÃ ³na Iceland 16 Norwegian krone Norway 30 Swiss franc Liechtenstein 0 Swiss franc Switzerland 0 Australian dollar Australia 10 Canadian dollar Canada 23 US dollar United States 33 Yen Japan 1